 Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.320 Page 1 of 48



                             UNITED STATES DISTRICT COURT
 1
                          SOUTHERN DISTRICT OF CALIFORNIA
 2
 3
     ADRIAN RODRIGUEZ                         Case No. 20cv0756 DMS AHG
 4   ALCANTARA, et al.,
 5               Plaintiffs-Petitioners,
 6         v.
 7
                                              EXHIBITS
     GREGORY J. ARCHAMBEAULT,
 8   San Diego Filed Office Director, ICE;
     et al.,
 9
                 Defendants-Respondents.
10
     Documents relating to Petitioner Calderon-Lopez
11
          12/26/19 Record of Deportable/Inadmissible Alien (Form I-213)         1-3
12        2/14/20 Notice to Appear (NTA) re Petitioner Calderon                 4-5
13        Notice of 5/4/20 Custody Redetermination Hearing                        6
14
          Credible Fear Worksheet (redacted) of Petitioner’s husband            7-8
          4/24/20 Release Notification                                         9-10
15
     Documents relating to Petitioner Mary Doe
16        1/15/20 Form I-213                                                  11-13
17        1/22/20 NTA                                                            14
18        4/24/20 Release Notification                                        15-16
     Documents relating to Petitioner Alcantara
19
          1/17/20 Form I-213                                                  17-20
20        2/12/20 Credible Fear Worksheet (redacted)                          21-25
21        2/21/20 NTA                                                         26-27
22        4/26/20 Parole grant                                                  27a
     Documents relating to Petitioner Osorio Reyna
23
          1/16/20 Form I-213                                                  28-31
24        4/23/20 Credible Fear Worksheet (redacted)                          32-33
25        4/24/20 NTA                                                            34
26        4/26/20 Parole grant                                                  34a
     3/27/20 ICE COVID-19 Action Plan                                         35-40
27
     4/4/20 ICE Updated Guidance                                              41-43
28
     Docket Sheet, Mons v. McAleenan, No. 18-cv-578-JEB (D.D.C.)              44-45
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.321 Page 2 of 48




U.S. Department of Homeland Security                               Subject ID:                                                                 Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          F1rs1                                         ~1idde                                                         Han              yes
 CALDERON-LOPEZ, MARIA FLOR                                                                                                                                              F               BLK            BRO
Country ofCi1iz.tnsh1p                                                       Passport Number and Country of Issue                         File Number                    Heighl          Weight         Occupation
HONDURAS                                                                                                                      CASE No:                                   58              156            LABORER
                                                                                                                                03 679 674
U.S. Address                                                                                                                                                             Scan and Marks
NONE CLAIMED                                                                                                                                                            See Narrative
Daie, Place, Time. and Manner or Last Ent,y                                                                                           Passenger Boarded al               F.B.I. Number
12/25/2019, 1739, 11 mile(s) W of CAL, PWA (AFOOT)
Number, Strec~ Ciiy, Pro\1nce (Slate) and Country orPennanent Residence
                                                                  , CORTES, HONDURAS
Dale ofBinh                                                                                       Date of Acuon                       Lotation Code                      At/Near                  Datc/l[our
                                                Age:35                                          12/26/2019                            ELC/ELS                           CALEXICO, CA 12/25/2019 1745
City, Pro,ince (Slate) and Counl!y ofBirth                                                     AR   00      Form. (Type and No.) Lifted O Nol Lifted 0                   Dy
QUARITA, LEMPIRA, HONDURAS                                                                                                                                              JEFFREY ARREOLA
NIV Issuing Post and 1\1V Num~r                                                                 Sodal Security Ac«iunt Same                                              StalUS al   Entry              Status When Found
                                                                                                                                                                                                    TRAVEL/ SEEKIN
                                                                                                                                                                        PWA Mexico
Date Visa Issued                                                                                Social S«unty Number                                                     Lencth orTimo Illegally in U.S
                                                                                                                                                                        AT ENTRY
lnunigralion Rerord                                                                                                       Criminal Record
NEGATIVE                                                                                                                 None Known
Name, Address, and Nauorwiiy or Spouse (~ll,dcn Namo. ,r Appropria1e)                                                                                                   Number and !\'auonalil)' or Mmor Children


Falher's Name, Nauonality. and Address. if Known                                                                                      Mother's Present and Maiden Names., Nauonality. and Address, if Known
See Narrative                                                                                                                      See Narrative
Monies Due/Property in U.S. Not in Immediate Possession                                                  Flngcrpnnttd? i) Yes            D   No                         Charge Code Words(s)
None Claimed                                                                                                                                                            I7Al
Nainc and Address or (1.ast)(Current) U.S. Employer                                                      Typo or Employment                                                          Employed from/to
                                                                                                                                                                              Hr
NarmJvc (Outlme pan1culars under which ahc:n \llo'ti lo,atcd!apprehendcd Include details not sho\\TI above regarding umc, place and manner of last entry. attempted en1ry, or any other entry, and
clements v.tuc.h csiablish administrative and.'or criminal violataon. Indicate means and rou!e of travel to interior.)
FINS #:1299216441                                                               I77 #:8900496




                                                                                Left Index Print                                                             Right Index Print



 ARREST COORDINATES:
                                                                                        CREDIBLE FEAR CLAIM
 Latitude:   32.65603
 Longitude: -115.67953

 CONSEQUENCE DELIVERY SYSTEM:

 C1assification: FIRA




                                                                                                                                      ELISEO B. DURANTE-JR
                                                                     rt "i-b· I '7
                                                                                                                                      BORDER PATROL AGENT
Alien has been advised of communicauon pri\1leg(s                                                    (Oate,,1ni11aJs)

Otstnbution


                                                                                                                        Oflker.
                                                                                                                                   ELISEO B. DURANTE-JR
TO A FILE                                                                                                                           __e_r_2_6_,_2_0_1_9_a_t_o_3_3_o_ _ _ _ _ _ ( time l
                                                                                                                              _0e_c_emb
                                                                                                                        on:
ELC
ELS                                                                                                                                      Expedited Remova1 with Credible Fear
                                                                                                                        Dispos1uon:

                                                                                                                        &aminlng Officer.
                                                                                                                                                   FLORENTINO HERNANDEZ JR

                                                                                                                                                                                             Fonn 1-213 (Rev. 08/01/07) Y




                                                                                                                                                                                                                            001
 Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.322 Page 3 of 48



U.S. Department of Homeland Security                                  Continuation Page for Form            I213

Alien's Name                                           File Number                 Date
CALDERON-LOPEZ, MARIA FLOR                             A203 679 674                  12/26/2019
                                                       Event No:


 Program:                MPP


 SCARS, MARKS, AND TATTOOS:

 TATTOO CALF, LEFT
 TATTOO HIP,NONSPECIFIC

 FATHER NAME AND ADDRESS:

 Nationality:MEXICO UNKOWN
 SAS

MOTHER NAME AND ADDRESS:

Nationality:HONDURAS HUNDINA
 SAS

 FUNDS IN POSSESSION:

United States Dollar so. oo                ;c rn r c.,,L-
RECORDS CHECKED:

ABIS Negative
EARM Negative
IAFIS Negative            /!f1~
NCIC Negative
TECS Negative

NARRATIVE:

ENCOUNTER:
Border Patrol Agent Jeffrey Arreola encountered Maria Flor Calderon~Lopez (A203 679 674)
in the El Centro Sector's area of responsibility. Border Patrol Agent Jeffrey Arreola
determined the subject had unlawfully entered the United States from Mexico, at a time and
place other than as designated by the Secretary of the Department of Homeland Security of
the United States. Maria Flor Calderon-Lopez admitted that she was in the United States
illegally. After determining that the subject was an alien whom illegally entered the
United States, the subject was arrested and transported to the El Centro Sector Processing
Center for further processing using the E3/IDENT and IAFIS Systems.

IMMIGRATION/CRIMINAL VIOLATION:
At the El Centro Sector Processing Center, the subject was asked if she wanted to make a
Sworn Statement as part of the Removal Proceedings. Service Form. I-867A was read and

Signature
                            ELISEO B. DtJRANTE-.JR   ~<..5
                                                            /   /I.
explained to the subject. Calderon-Lopez s ~ d that she understood and was willing to
                                                                      fritle
                                                                      I              BOJUJER PATROL AGENT



                                                                                          __2_     of_ 3
                                                                                                       __ Pages
 Fonn 1-831 Continuation Page (Rev. 08/01/07)




                                                                                                                   002
 Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.323 Page 4 of 48


U.S. Department of Homeland Security                   Continuation Page for Form                  I213

Alien's Name                           File Number             Date
CALDERON-LOPEZ, MARIA FLOR             A203 679 674               12/26/2019
                                       Event No:
         at s e is a citizen an nationa o Hon uras wi out       e necessary ega    ocuments
to enter, pass through, or remain in the United States. The subject also stated that she
illegally crossed the in~ernational boundary without being inspected by an Immigration
Officer at a designated Port of Entry.

CONSULAR NOTIFICATION:
Calderon-Lopez was notified of her right to communicate with a consular officer from
Honduras as per Article 36(a) (b) of the Vienna Convention of Consular Relations.
Calderon-Lopez acknowledged understanding the right but declined to speak with anyone at
this time. Calderon-Lopez further stated that she does fear persecution or torture if
returned to her country of citizenship.

TRAVEL:
Calderon-Lopez cliams to have started her journey to the United States from Honduras on
October 15, 2019. The subject arrived in Guatemala on October 18, 2019. The subject then
arrived in Mexico on October 19, 2019. The subject claims that her main form of
transportation was using the train and walking. The subject stated that she stayed at
several motels and in the streets while she continued on her journey to the United States.
The subject arrived in Mexicali, Mexico on November 15, 2019. The subject stayed in
Mexicali for approximatley a month and a half unitl she made her i1legal entry into the
United States on December 25, 2019. The subject claims to have worked in Mexicali by
selling disposible plates, she also states to have stayed at a mirgrant camp while she
lived in Mexicali.

IMMIGRATION HISTORY: A203 679 .674
Subject has no previous encounters with Immigration officails.

CRIMINAL HISTORY: FBI#
Subject does not have any recorded criminal history.

DISPOSITION:
The subject is being processed for an Expedited Removal. The subject was apprehended within
14 days of entering the United States and within 100 air miles of the United States/
Mexico international boundary.

The subject is claiming that she is a citizen of Honduras.

The subject claims she is in good health and not pregnant.




Signature
                                                                       BORDB.R l?A'l'ROL AGEN'l'



                                                                                 3     of_3_ _ Pages

 Fonn I-831 Continuation Page (Rev. 08/01/07)




                                                                                                          003
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.324 Page 5 of 48



                                             DEPARTMENT OF HOMELAND SECURITY


                                                       NOTICE TO APPEAR


 In removal proceedings under section 240 of the Immigration and Nationality Act:

                                                                                                 File No: 203 679 674
 In the Matter of:
 Respondent: _ _ _ _ _ _ _ _ _ _C_A_L_D_E_R_O_N_-_L_o__,p~e_z,_,_M_a_r_i_a_F_l_o_r_ _ _ _ _ _ _ _ _ _ currently residing at:
       c/o OHS MTC, IRDF, 1572 Gateway Road, Calexico, CA 92231                                              +1   ( 760) 618-7200
                                (Number, street. city and ZIP code)

 D You are an arriving alien.
 [8]   You are an alien present in the United States who has not been admitted or paroled.
 D You have been admitted to the United States. but are removable for the reasons stated below.
 The Department of Homeland Security alleges that you:
 1) You are not a citizen or national of the United States;

 2) You are a native cf Honduras and a citizen Honduras;

 3) You arrived to the United States at or near Calexico, California, on or about
 December 25, 2019;

 41    You were not then admitted or paroled after inspection by an Immigration Officer.




 On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following
 provision(s) of law:

 212 (a) (6) (A) (il of the Irmnigration and Nationality Act, as amended, in t.hat you are an
 alien preser.t in the United States without being admitted or paroled, or who arrived in
 the United States at any time or place other than as designated by the Attorney General.




 [8]   This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
       persecution or torture.

 D     Section 235(b )( 1) order was vacated pursuant to:        D    8CFR 208.30      D   8CFR 235.3(b)(5)(iv)



 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:

                              EOIR -    Imperial, 1572 Gateway Rd., Calexico, CA 92231
                                    (Complete Address of lmmig   ion Court. including Room Number. if any)

 on _ _ _ _
          T_B_D_ _ _ at _ _ _T_B_D_ __
              (Date)                   (Time)

 charge(s) set forth above.


 Date:    02/12/2020                                                     Calexico, California
                                                                                  (City and State)

OHS Form 1-862 (5/11)                            See reverse for important information                                           Page 1 of 2




                                                                                                                                               004
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.325 Page 6 of 48



                                                                Notice to Respondent

 Warning: Any statement you make may be used against you In removal proceedings.

 Allen ReglstraUon: This copy of the Notice to Appear served upon you is evidence of your alien registration while you are under removal
 proceedings. You are required to carry it with you at all times.

 RepresentaUon: If you so choose, you may be represented in this proceeding, at no expense to the Government, by an attorney or other individual
 authorized and qualified to represent persons before the Executive Office for Immigration Review. pursuant to 8 CFR 1003.16. Unless you so
 request. no hearing will be scheduled earlier than ten days from the date of this notice, to allow you sufficient time to secure counsel. A list of
 qualified attorneys and organizations who may be available to represent you at no cost will be provided with this notice.

 Conduct of the hearing: Al the time of your hearing, you should bring with you any affidavits or other documents, which you desire to have
 considered in connection with your case. If you wish to have the testimony of any witnesses considered, you should arrange to have such witnesses
 present at the hearing.

 At your hearing you will be given the opportunity to admit or deny any or all of the allegations in the Notice to Appear and that you are inadmissible
 or removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine
 any evidence presented by the Government, to object, on proper legal grounds, to the receipt of evidence and to cross examine any witnesses
 presented by the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.

 You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the
 privilege of departure voluntarily. You will be given a reasonable opportunity to make any such application to the immigration Judge.

 Failure to appear: You are required to provide the DHS, in writing, with your full maiHng address and telephone number. You must notify the
 Immigration Court and the Department of Homeland Security immediately by using Form EOIR-33 whenever you change your address or telephone
 number during the course of this proceeding. You will be provided with a copy of this form. Notices of hearing will be mailed to this address. If you do
 not submit Form EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not
 be required to provide you with written notice of your hearing. If you fail to attend the hearing at the time and place designated on this notice, or any
 date and time later directed by the Immigration Court, a removal order may be made by the immigration judge in your absence, and you may be
 arrested and detained by the OHS.

 Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal, you must surrender for removal to your local OHS
 office, fisted on the internet at http://www,jce.goy/contact/ero, as directed by OHS and required by statute and regulation. Immigration regulations at
 8 CFR 1241.1 define when the removal order becomes administratively final. If you are granted voluntary departure and fail to depart the United
 States as required, fail to post a bond in connection with voluntary departure, or fail to comply with any other condition or term in connection with
 voluntary departure, you must surrender for removal on the next business day thereafter. If you do not surrender for removal as required, you will be
 ineligible for all forms of discretionary relief for as long as you remain in the United States and for ten years after departure or removal. This means
 you will be ineligible for asylum, cancellation of removal, voluntary departure, adjustment of status, change of nonlmmigrant status, registty, and
 related waivers for this period. If you do not surrender for removal as required, you may also be criminally prosecuted under section 243 of the
 Immigration and Nationality Act (the Act).

                                                            Request for Prompt Hearing
 To expedite a determination in my case, I request this Notice to Appear be filed with the Executive Office of Immigration Review as soon as
 possible. I waive my right to a 10-day period prior to appearing before an immigration judge and request my hearing be scheduled.

 Before:
                                                                                                               (Signature of Respondent)


                                                                                                                        Date: - - - - - - - -
                         (Signature and Title of Immigration Officer)


                                                                Certificate of Service

  This Notice To Appear was served on the respondent by me on 02/13/2020 , in the following manner and In compliance with section
  239(a)(1) of the Act.

   ~ In person        D   by certified mail, returned receipt# - - - - - requested             D    by regular mail

   ~ Attached is a credible fear worksheet.
   ~ Attached is a list of organization and attorneys which provide free legal services.
              as P.rovided oral notice in the             Spanish
                   f fail  to appear as provided in section 240(b)(7) of the Act.
                                                                                                                                          Officer
                        of Respondent if Personally Served)



OHS Fomn 1-862 (5/11)                                                                                                                         Page2 of2




                                                                                                                                                             005
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.326 Page 7 of 48




                                 IMMIGRATION COURT
                            2409 LA BRUCHERIE ROAD
                                 IMPERIAL~ CA 92251




    CALDERON-LOPEZ, MARIA FLOR
    C/0 OHS, MTC-IRDF
    1572 GATEWAY ROAD
    CALEXICO, CA 92231


    FILE: A203-679-674

    RE:   CALDERON-LOPEZ, MARIA FLOR


    NOTICE OF CUSTODY REDETERMINATION HEARING IN IMMIGRATION PROCEEDINGS


    PLEASE TAKE NOTE THAT THE ABOVE CAPTIONED CASE HAS BEEN
    SCHEDULED/RESCHEDULED FOR A CUSTODY REDETERMINATION HEARING BEFORE THE
    IMMIGRATION COURT ON May 4, 2020 AT 08:30 A.M. AT THE FOLLOWING ADDRESS:

                             1572 GATEWAY ROAD
                             CALEXICO, CA 92231

    YOU MAY BE REPRESENTED IN THIS PROCEEDING, AT NO EXPENSE TO THE GOVERNMENT, BY
    AN ATTORNEY OR OTHER INDIVIDUAL AUTHORIZED AND QUALIFIED TO REPRESENT PERSONS
    BEFORE AN IMMIGRATION COURT. IF YOU WISH TO BE REPRESENTED, YOUR ATTORNEY
    OR REPRESENTATIVE SHOULD APPEAR WITH YOU AT THIS HEARING.




                              CERTIFICATION OF SERVICE
    THIS DOCUMENT WAS SERVED BY: MAIL [Ml PERSONAL SERVICE [Pl ELECTRONIC SERVICE [E)
    TO: [ l ALIEN [ml ALIEN c/o Custodial Officer [ l ALIEN'S ATT/REP [pl OHS
    DATE: _04/20/2020           BY: COURT STAFF ~v.lopez~~~~~~-
        Attachments: [ l EOIR-33 [ l EOIR-28 [ l Legal Services List [ l Other



                                                                                U7




                                                                                        006
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.327 Page 8 of 48



  U.S. Department of Homeland Security
  U.S. Citizenship and Immigration Services                             Record of Determination/Credible Fear Worksheet

  SND
  District Office Code
                                               Arlington (ZAC) ·
                                               A ..,!um Office Code
                                                                            203 679677                            IMARTINEZ-HERNANDEZ
                                                                            Alien's File Nwnber                   I Alien's Last/ Familv Name
  May                                          Samantha                     Honduras
  Asylum Officer's Last Name                   Asylum Officer's Fi!SI       Alien's Nationality
                                               Name
                                           All statements in italics must be read to the applicant
 SECTION I:                                                  INTERVIEW PREPARATION
  I.I     12/25/2019                                                1.2 Unknown, Unknown
          Date of arrival [MM/DD/YY]                                              Port of arrival
  1.3                                                                     1.4     Imperial Regional Detention Facility, 1572 Gateway Road,
          12/25/2019                                                              Calexico, CA 92231
          Date of detention [MM/DD/YY]                                            Place of detention
  I.S     12/27/2019                                           1.6                NIA
          Date of AO orientation [MM/DD/YY]                           If orientation more than one week from date of detention, explain delay
  1.7     l/16/2020                                1.8   ZAC (Telephonic)
          Date of interview [MM/DD/YY]                   Interview site
  1.9     181. Applicant received and signed Form M-444 and relevant pro bono list on              12/27/2019
                                                                                                               Date signed [MM/DD/YY]
  1.10   Does applicant have consultant(s)?                0 Yes 181 No
         1.11   If yes, consultanl(s) name, address, telephone nwnber and relationship to applicant
                NIA

  1.12   Persons present at the interview (check which apply)
         1.13    D Consultant(s)
         1.14      181   Other(s), list:                _l;;.;_n;.;..te.....rp._re-'-te...;._r(""'T....;,e_le.Lp_ho'"""n_ic"")_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
         I. IS     O No one other than applicant and asylum officer
  1.16   Language used by applicant in interview:           _;:;,S"""pan~is;...h_ _ _ _ _ _ __
 1.17    Language Line: 25580                                           181 Yes D No                           01:lOPMEST                  04:00PM EST
         Interpreter Service, Interpreter ID Number.                    Interpreter Has Fonns                  Time Started                Time Ended
 1.18                                                                   D Yes D No
         Interpreter Service, Interpreter ID Number.                    Interpreter Has Fonns                  Time Started                Time Ended
 1.19                                                                   D    Yes      D No
         Interpreter Service, Interpreter ID Number.                    Interpreter Has Forms        Time Started            Time Ended
 1.20    181  Interpreter was not changed during the interview
  1.21   0    Interpreter was changed during the interview for the following reason(s):
         1.22     D Applicant requested a female interpreter replace a male interpreter, or vice versa
         1.23     0 Applicant found interpreter was not competent                    1.24    D Applicant found interpreter was not neutral
         1.2s     O Officer found interpreter was not competent                      1.26    0 Officer found interpreter was not neutral
         1.27     D Bad telephone connection
 1.28    l8J Asylum officer read the following paragraph to the applicant at the beginning of the interview:
 The purpose ofthis interview is to determine whether you may be eligible for asylum or protection from removal to a country where you fear
 perseeulion or torture. I am going to ask you questions about why you fear returning to your country or any other country you may be
 removed to. It is very important that you tell the truth during the interview and that you respond to all ofmy questions. This may be your
 only opportunity to give such information. Please feel comforlable telling me why you fear harm. US. Jaw has strict rules to prevent the
 disclosure ofwhat you tell me today about the reasons why you fear harm. The information you tell me about the reasons for your fear will
 not be disclosed to your government, except in exceptional circumstances. The statements you make today may be used in deciding your
 claim and in any fature immigration proceedings. It is important that we understand each other. Ifat any time I make a statement you do
 not understand, please stop me and tel/ me you do not understand so that I can explain it to you. Ifat any time you tell me something I do not
 understand, I wi/1 ask you to explain.
                                                                                                                              Form 1-870 (Rev. 7/16/19) N Page I
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.328 Page 9 of 48




                                                       Allen's File Number:                                                            A2o3 679 611   I
  C.            Identity:
   4.2S   IZI      Applicant's identity was detennined with a reasonable degree of certainty (check the box(es) that applies):
          4.26     IZI   Applicant's own credible statements. (If testimony is credible overall, this will suffice to establish the applicant's
                         identity with a reasonable degree of certainty.)
          4.27     D     Passport, which appears to be authentic.
          4.28     D     Other evidence presented by applicant or in applicant's file (List):


  4.29    D        Applicant's identity was not detennined with a reasonable degree of certainty. (Explain on the continuation sheeL)

  SECTIONV:                        ASYLUM OFFICER/ SUPERVISOR NAMES AND SIGNATURES

  S.I     Samantha May, ZOL09W                           5.2
                                                                  ~*S                                          5.3     01/16/2020

          Asylum officer name and ID CODE (print)                 Asylum officer's signature                           Decision date
  5.4      M. HOUNGBEDn                                  5.5                JJri. 4-,\,"
                                                                         ,--,--,......-------                  S.6       1/21/2020
          Supervisory asylum officer name                         Supervisor's signature                               Date supervisor approved
                                                                                                                       decision


                                       ADDITIONAL INFORMATION/CONTINUATION

  Alien is barred from asylum pursuant to 8 CFR 208.13(c)(4) and therefore the alien has not established a significant
  possibility of establishing eligibility for asylum and has received a negative credible fear of persecution
  determination. Alien was then screened for potential entitlement to withholding under INA 241 or CAT protection
  under a 'reasonable possibility of persecution' and 'reasonable possibility of torture' standard.




                                                                                                               Fonn I-870(Rev. 7/16/2019)NPageS
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.329 Page 10 of 48

                                                                       Office of Enforcement and Removal Operations

                                                                       U.S. Department of Homeland Security
                                                                       Imperial Regional Detention Facility
                                                                       1564 Gateway Rd
                                                                       Calexico. CA 92231


                                                                       U.S. Immigration
                                                                       and Customs
                                                                       Enforcement

    Calderon-Lopez, Maria Flor A#203 679 674
    C/0 MTC - IRDF
    Imperial Regional Detention Facility
    1572 Gateway Rd
    Calexico, CA 92231


                                           Release Notification


    Upon review of your case, U.S. Immigration and Customs Enforcement (ICE) has concluded that
    you will be released from ICE custody on a discretionary parole pursuant to Section 2I2(d)(5)(A) of
    the INA and 8 C.F.R. § 212.5 pending your removal from the United States. This release does not
    affect your removal order and does not constitute an admission to the United States. Employment
    authorization will not be provided on this basis.

    Based on a review of all available information, ICE has determined that your parole will be
    approved contingent to the following:

    [Kl     Parole with no bond restriction.

    0       That you pay a bond in the amount of _ _ _ _ _ _ _ _ _ _ __

    ~       That you be subject to parole reporting requirements such as alternatives to detention (ATD),
            or monthly monitoring requirements.

    A violation of one of more of these conditions, or of any local, state or federal law may result in your
    being taken back into custody and any bond that you may have posted being forfeited. Your release
    from custody is also conditioned upon you maintaining proper behavior while sponsorship and
    placement efforts for you are being undertaken. Prior to your release from custody, an immigration
    officer may verify the sponsorship presented during your review.

    It is particularly important that you keep ICE advised of your address at all times. ICE will continue
    to make efforts to obtain your travel document that will allow the United States government to carry
    out your removal pursuant to your order of deportation, exclusion, or removal. In addition, you are
    required by law to continue to make good faith efforts to secure a travel document on your own and
    provide proof of your efforts to ICE. Once a travel document is obtained, you will be required to




                                                                                                                      009
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.330 Page 11 of 48                      I


   Release Notification
   Calderon-Lopez, Maria Flor A#203 679 674
   Page2

   surrender to ICE for removal. You will, at that time, be given an opportunity to prepare for an
   orderly




                                                                                                     010
 Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.331 Page 12 of 48



 ll.S. Dtpartmrnt of Homeland Stcuriry                            Subject ID:                                                              Record of Deportable/lnadmissible Alien
Family Nome (CAPS)                                                          First                                      Mi die                                                            aor        llyes        Cmp"-n
                                                                                                                                                                       F
Counlry ofCi1izcnship'                                                       Passport Number and Country of Issue                     File Number                      Heigh!         Weigh!        Occupation
GUATEMALA                                                                                                               CASE No:                                                                    LABORER
lJS    Addrm                                                                                                                                                           Scars and Math
IN DRS CUSTODY                                                                                                                                                        None Visible
Da1e, Place. Time, and Manner of Lasl En1ry                                                                                       Passenger Boarded a1                 FBI Number
06/17/2019, 1900, 12.75 mile(s)                       w of     CAL, PWA (AFOOT)
Number. S1rec:1. Ci1y, Prcvince(S1a1e) and Counlry of Permanenl Residence
                                                         ,               , GUATEMALA
Da1eofDir1h                                                                                     Date of Action                    Location Code                        Al/Near                  Da1e/Hour
                                                Age:19                                        01/15/2020            ELC/ELS                                           CALEXICO, CA             06/17/2019 2120
C'ny, Pro-.ince (Staie) and C'ounlry of Birth                                                 R I!) Form (Type and No) Li fled O Not Lifled 0                          Dy
                      ,                   GUATDOILA                                                                                                                   ALAN CORONEL

NIV Issuing Posl and NIV Number                                                                                                                                        Status al En1ry              S1atus When Found
                                                                                                                                                                                                  TRAVEL/SEEKIN
                                                                                                                                                                      PWA Mexico
Dale Viwt Issued                                                                               Social Security Number                                                  Lenglh of lime Illegally in US
                                                                                                                                                                      AT ENTRY
lmmiltfllion Record                                                                                                    Criminal Record
POSITIVE - See Narrative                                                                                             None Known
Name. Address. and Nationali1y of Spouse (Maiden Name, if Appropri11e)                                                                                                Number and Nationali1y of Minor Children


Father's Name. Nationality. and Addrcu, if Known                                                                                  Mother's Present and Mtiden Names, Nationalit),·. and Address, ifKno\'o-n
See Narrative                                                                                                                     See Narrative
Monies Duc/Propeny in U S Not in lmmedi11e Possession                                                  Finyerprinled'    ii v..          No                           Charge Code Wordsts)
None Claimed                                                                                                                                                          I6A
Name •nd Address of (LastW Current) U S Employer                                                       Type of Employmenl                                                        Employed frcm/10
                                                                                                                                                                            Hr
Namtivc (Oudine particulars under which alien was located/apprehended. Include de1ails not shown above regarding lime. place and manner of las• entry, a1temp1cd entry, or any other entry. and
eltments \\ihich establish adminisarative and/or criminal violation Indicate means and route ofuavel to interior)
FINS #:1281991153                                                               I77 #:8601971




                                                                                Left Index Print                                                         Right Index Print


ARREST COORDINATES:

Latitude:   32.65588
Longitude: -115.70822

CONSEQUENCE DELIVERY SYSTEM:

Classification: FIRA




                                                                                                                                  ROBERTO MOYRON
                                                                                                                                  BORDER PATROL
Alien has. been advised of cammunic1lion privileges
Distribution                                                                                                     Received


                                                                                                                  Officer
                                                                                                                                ROBERTO MOYRON
TO A FrLE                                                                                                                 _J_an_u_ary
                                                                                                                                 ___1_5_,_2_0_2_o_a_t_1_2_0_0_ _ _ _ _ _ _ 1 time l
                                                                                                                  on
ELC
ELS                                                                                                                 Disposition
                                                                                                                                     Other

                                                                                                                    Examining Officer·         .RANDALL ROBERTS::::S:::

                                                                                                                                                                                           Fonn 1-213 (Rev. 08101107) Y




                                                                                                                                                                                                                          011
     Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.332 Page 13 of 48
                                           ~                                ~
 U.S. Department of Homeland Security                              Continuatiuu .t'age for Form         I213

 Alien's Name                                        File Number                Date
                                                     A2                            01/15/2020
                                                     Event No:




 FATHER NAME AND ADDRESS:

 Nationality:GUATEMALA

            ,          , GUATEMALA

 MOTHER         NAME AND   ADDRESS:

 Nationality:GUATEMALA

                       , GUATEMALA

 FUNDS IN POSSESSION:

  .00

 RECORDS CHECI<ED:

ABIS Negative
EARN Positive
IAFIS Positive
NCIC Negative
TECS Negative

NARRATIVE:

 'l'he subject was apprehended on June 17, 2019 and was processed under the Migrant Protection
 Program (MPP) and send back to Mexico to await her court hearing. On 11/26/2019 the
 subject attended her first court hearing and the judge did not made a determination. The
 subject was given another court date and sent back to Mexico pending her court hearing. On
 01/14/2020, the subject again attended her court hearing and the judge dismissed the case.
 'l'he subject was returned to the El Centro Border Patrol Station for further Processing.

ENCOUNTER:

Border Patrol Agent Alan Coronel encountered                               in the El Centro
Sector's area of responsibility, and determined the subject had unlawfully entered the
United States of America from Mexico, at a time and place other than as designated by
immigration officers of the United States of America.
After determining that                  was an alien who illegally entered the United States,
the subject was arrested and transported to the El Centro Sector Processing Center for
further processing using the E3/IDEN'l'/IAFIS systems.

                                                (\
Signature                                                          ifitle



                                                                                           2      of_3_ _ Pages

 Fonn 1-831 Continuation Page (Rev. 08/01/07)


                                                                                                                  012
     Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.333 Page 14 of 48
                                   ~                                            ~                           I213
U.S. Department of Homeland Security                                  Continuati11... age for Form

Alien's Name                                            File Number                Date
                                                        A                             01/15/2020
                                                        Event No:
                             •T   VIOLATION:

At the El Centro Border Patrol Station,                  was advised of her administrative
rights in removal proceedings via Service Form I-826. 'l'he subject acknowledged
understanding these rights.                  stated that she is a citizen and national of
Guatemala without the necessary legal documents to enter, pass through, or remain in the
United States. 'l'he subject also stated she illegally crossed the international boundary
without being inspected by an Immigration Officer at a designated Port of Entry.


CONSULAR NO'l'IFICA'l'ION:

                            was notified of her right to communicate with a consular
officer from Guatemala as per Article 36(a) (b) of the Vienna Convention of Consular
Relations.                 acknowledged understanding the right but declined to speak with
anyone at this time.                 further stated that she does not fear persecution or
torture if returned to her country of citizenship.

TRAVEL:

'l'he subject stated she departed her hometown on or about May 10, 2019. 'l'he subject stated
she traveled by bus from Guatemala to Chiapas, Mexico. 'l'he subject stated once in Mexico
she boarded a bus and traveled for several days stopping at several unknown Mexican cities
until arriving in Mexicali, Mexico on June 17, 2019.· 'l'he subject then stayed in an
undisclosed location in Mexicali until she made her illegal entry as stated above.

DISPOSITION:

On 01/14/2020, ·the subject case was dismissed by an Immigration judge.   'l'he subject was
found to be inadmissible in the United States and was process as Bag and Baggage. 'l'he
subject was served with form I-205 (Warrant of Removal/ Deportation) and I-200 (Warrant of
Arrest of Alien) .
'l'he subject will be held at Imperial Regional Adult Detention pending her removal
proceedings.

'l'he subject       is claiming that she is a citizen of Guatemala.
'l'he subject       claims she is in good health.

'l'he subject       was asked the following:

Have you applied for a Visa? No.
Are you afraid to go back to your country? No.
Do you have anyone who is willing to support you financially in the U.S.?                            Yes.

IMMIGRATION HISTORY:

CRIMINAL HISTORY: Subject does not have any criminal history.

Signature                                                              iritle

                                                I   f


                                                                                              3      of_3_ _ Pages

 Form 1-831 Continuation Page (Rev. 08/01/07)


                                                                                                                     013
      Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.334 Page 15 of 48
                                         ~

                                             DEPARTMENT OF HOMELAND SECUR1 , r
                                             U.S. Immigration and Customs Enforcement

                                            NOTICE TO EOIR: ALIEN ADDRESS
Date: 01/22/202:)

To:     Enter Name of BIA or Immigration Court 1-830    Board of Immigration of Appeals               (BIA)
        Enter BIA or Immigration Court Three Letter Code@usdoj.gov    IMP
From: Enter Name of ICE Office
                                                                      --------------------
                                   ECC - EL CENTRO, CA. DOCKET CONTROL OFFICE
        Enter Street Address of ICE Office _1_5_6_4_G_a_t_e_w_a..._y_R_d_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        EnterCity,StateandZipCodeoflCEOffice Calexico,            CA 92231
                                                         --------------------------
Respondent:     Enter Respondent's Name
                A Iien File No: Enter Respon
                                                               -'
                                                        ..;;;;._

                                                       n Number
                                                                           ------------------

 This is to notify you that this respondent is:
 D   Currently incarcerated by federal, state or local authorities. A charging document has been served on the respondent and
 an Immigration Detainer-Notice of Action by the ICE (Form 1-247) has been filed with the institution shown below. He/she is
 incarcerated at:
 Enter Name of Institution where Respondent is being detained
 Enter Street Address of Institution where Respondent is being detained - - - - - - - - - - - - - - - - - - - -
 Enter City, State and Zip code of Institution where Respondent is being detained - - - - - - - - - - - - - - - -
 Enter Respondent's Inmate Number
                                            -------------------------------
 His/her anticipated release date is Enter Respondent's Anticipated Release Date.

 (gJ Detained by ICE on Enter Date Respondent was Detained by ICE at: 01 / 16 / 2 O2 O
 Enter Name of ICE Detention Facility where Respondent is being detained IRADF / MTC
                                                                            -------------------
 Enter Street Address of ICE Detention Facility where Respondent is being detained
 1572 Gateway Road, Calexico CA.                   92231
 Enter City, State and Zip Code of ICE Detention Facility where Respondent is being detained


 D     Detained by ICE and transferred on Enter Date Respondent was transferred to:
                                                                                        ------
 Enter Name of ICE Detention Facility where Respondent has been transferred
 Enter Street Address of ICE Detention Facility where Respondent has been transferred


 Enter City, State and Zip Code of ICE Detention Facility where Respondent has been transferred



 D     Released from ICE custody on the following condition(s):
       D   Order of Supervision or Own Recognizance (Form l-220A)
       D   Bond in the amount of Enter Dollar Amount of Respondent's Bond
       D   Removed, Deported, or Excluded
       D   Other

 Upon release from ICE custody, the respondent reported his/her address and telephone number would be:
 Enter Respondent's Street Address 1572 Gateway Road
                                 --------------------------------
 Enter Respondent's City, State and Zip Code Calexico CA.       92231
                                            ----------------------------
 Enter Respondent's Telephone Number (including area code) _7_6_0_-_6_1_8_-_7_2_0_0_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 ~ I hereby certify that the respondent was provided an EOIR-33 Form and notified that they must inform the Immigration Court
 of any further change of address.                                                            ~~                        :::>
 ICE Official: Enter Your First, Last Name and Title    M. Soza,     Deportation O f f i c e r ~

                                                                                                           ICE Form 1-830E (09/09)

                                                                                                                                     014
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.335 Page 16 of 48

                                                                      <Wice of Et1/i1rce111e111 and Removal Operations
                                                                      l l.S. Department of Homeland Security
                                                                      Imperial Regional Detention Facility
                                                                      1564 Gateway Rd
                                                                      Calexico, CA 92231


                                                         /..:.\ U.S. Immigration
                                                         W
                                                         :    ;, and Customs
                                                                 Enforcement


   c/o Immigration and Customs Enforcement
   Imperial Regional Detention Facility
   1564 Gateway Road
   Calexico, CA 92231


                                          Release Notification

   Upon review of your case, U.S. Immigration and Customs Enforcement (ICE) has concluded that
   you will be released from ICE custody on a discretionary parole pursuant to Section 212(d)(5)(A) of
   the INA and 8 C.F.R. § 212.5 pending your removal from the United States. This release does not
   affect your removal order and does not constitute an admission to the United States. Employment
   authorization will not be provided on this basis.

   Based on a review of all available information, ICE has determined that your parole will be
   approved contingent to the following:

   ~       Parole with no bond restriction.

   D       That you pay a bond in the amount of _ _ _ _ _ _ _ _ _ _ _ __

   r&1     That you be subject to parole reporting requirements such as alternatives to detention (ATD),
           or monthly monitoring requirements.

   A violation of one of more of these conditions, or of any local, state or federal law may result in your
   being taken back into custody and any bond that you may have posted being forfeited. Your release
   from custody is also conditioned upon you maintaining proper behavior while sponsorship and
   placement efforts for you are being undertaken. Prior to your release from custody, an immigration
   officer may verify the sponsorship presented during your review.

   It is particularly important that you keep ICE advised of your address at all times. ICE will continue
   to make efforts to obtain your travel document that will allow the United States government to carry
   out your removal pursuant to your order of deportation, exclusion, or removal. In addition, you are
   required by law to continue to make good faith efforts to secure a travel document on your own and
   provide proof of your efforts to ICE. Once a travel document is obtained, you will be required to




                                                                                                                         015
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.336 Page 17 of 48

   Release Notification
                                                                                   Page 2

                              You will, at that time, be given an opportunity to prepare for an



                          ice Director, Jesus Reyna




                                                                                                  016
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.337 Page 18 of 48



                                                                   SIGMA Event:
     U.S. Department of Homeland Security                          Subject ID:                                                                Record of Deportable/Inadmissiblc Alien
  Family Nam< (C,IPS)                                                        FirS1                                    Middle                                          s...              Hair            Eyes         Cmplxn
     RODRIGUEZ ALCANTARA, Adrian                                                                                                                                     M                BRO               BRO          MBR
  Country of Citi2ensh1p                                                      Passport Number and Country of Issue                       F                               Hcighl         We-ight         Occupanon
                                                                                                                          Case No:
     CUBA                                                                                   CUBA                          A213200l55                                  70                152
  US. Address                                                                                                                                                         Scars and Marks
     142 AINSWORTH CIR                 PALM SPRINGS, FLORIDA, 334612013,
                                                                                                                                                                      FB l Nun1ber                  l!J Smgle
                                                                                                                                                                                                    0 Divorced OMarried
                                                                                                                                                                                                    0 Widower       as
                                                                                                                                                                                                                     ated
 Number. Street. Ctty, Pro,,nce (State) and Coimtry of Permanent Residtnce                                                                                           Method of Location/Apprehens1on
                                                                                                    , LA HABANA, CUBA                                                ISP
 Date of Birth                                                                                   Date of Action                      Location Code                    At/Near                      Oate,lfour
                                                                                                                                                                     SYS
                                                Age: 33                                        Ol/17/2020                      SND/SYS                                                            01/15/2020 1003
 Cil)', Pro,ince (Slate) and Country ofB.nh                                                     R   00      form   (Type and No) Lifted O Not Lifted 0               Dy
                                                                                                                                                                     R. REYES
     GUANTANAMO,N/A,CUBA
 N!V lssuin& Post and l'<lV Number                                                             SocJal Secunty Account Name                                            S1atus a1 Entry
 None                                                                                          None                                                                  No Documents
                                                                                                                                                                                                                         n
 D3te Visa ls.sued                                                                             Social Secunty Number                                                  Length ofT,me Illegally      in   US
  None                                                                                         None                                                                  AT ENTRY
 Immigration Record                                                                                                   Criminal Record
 NEGATIVE - See Narrative                                                                                             None Known
 Name, Address. and Nat1ona.hry of Spouse (Malden Name, 1f Appropriate)                                                                                              Number and ~arionaJity of Minor Ch1ldten
                                                                                                                                                                     0
 F                          and Address, if Known                                                                                Mother's Present and Maiden Names. Nauonalny, and Address, 1fKno"n
                             NATIONALITY, CUBA                                                                                                                                    NATIONALITY, Ct/llA
 Monies Due/Property in US. Not in lmmediatc Possession                                                  Fingerprinted?   IJ   Yes           No   l~:ms Checks      Ch"'ll• Code Words(s)
 None Claimed                                                                                                                                     Narrative          I7Al
 Name and Address of {Las1)(Currcnt) US Employer                                                         Type of Employment                               Salary                  Employed fmmito
                                                                                                                                                                             Hr
 Narrative (Outline paruculars under which ahcn was located/apprehended             Include de1ails not shown above regarding 11me, place and manner of last entry. auempted entry, or any other entry, and
 elements which establish adminis1rative and!or criminal violation            Indicate means and route or travd to interior.)
 PINS: 1277939799                                                                Left Index fingerprint                                                Right Index fingerprint




 RECORDS CHECKED

ATS-P Pos
CCD Neg
CISNeg
CLAIM Neg
EARM Pos
... (CONTINUED ON I-831)

                                                                                                                                                                      IJigually AcqmrcJ S1gna11m:


                                                                                                             P. MACIAS
                                                                                                                 CBP OFFICER
Alien has been ad\•1sed of communicarion pnv1legts        11/nf~f-'                                 (D:uc/Jn1t1als)                                  (Signature and Title of Immigration Offu;:cr)
Distrtbutlon·                                                                                                      Received: (SubJcct and
                                                          D1,:ilal(r Acquin.•J S11:natun:

A-PILE                                                                                                             Off,cer.    p, MACIAS

                                                                                                                          _J_an
                                                                                                                            __u_a_r..;y;.__1_1_,__....+--------------<•imcl


                                                                                                                   Exnm1n10i:: Off1cer

                                                                                                                                                                                               Fonn 1-213 (Rev. 08/01/07)




                                                                                                                                                                                                                              017
       Case 3:20-cv-00756-DMS-AHG
                               ... ·· ..
                                         Document 23-1 Filed 04/27/20 PageID.338 Page 19 of 48


 U.S. Department of Homeland Security                                 Continuation Page for Form _I_2_1_3_ _ _ __

  Alien's Name                                         File Number AXXXXXXXX     Date
 RODRIGUEZ ALCANTARA, Adrian                           SIGMA Event:                  01/17/2020
                                                       Event No:
IAFIS Pos
NCIC Neg
TECS Pos

 SECTION CODES
212a7A!I

FUNDS IN POSSESSION

United States Dollar 102.QO


On or about January 15, 2020 at approximately 10:30 hours Adrian RODRIGUEZ ALCANTARA (DOB:
          ) applied for admission into the United States from Mexico, at the San Ysidro,
California Port of Entry Pedestrian Facility. RODRIGUEZ ALCATAR was traveling alone when he
approached Customs and Border Protection (CBP) Officer R Reyes during inspectional
operation. CBPO Reyes has first contact with RODRIGUEZ ALCANTARA who does not have entry
document but requesting political asylum and intends to go to Palm Springs, Florida. CBPO
Reyes referred and escorted RODRIGUEZ ALCANTARA for secondary inspection and was later turn
over to SYS POE Admissibility Enforcement Unit (AEU) for disposition.

RODRIGUEZ ALCANTARA's a.J,ienaga was determined and verified a native of Cuba and a citizen of
Cuba who does not have legal document to enter, to pass or to remain in the U.S. RODRIGUEZ
ALCANTARA processed administratively at the SYS POE AEU area for determination of his
admissibility into the U.S.

CBP system queries on RODRIGUEZ ALCANTARA result as follows: Enforce/IDENT, IAFIS
(Integrated Automatic Fingerprint System) and ABIS check positive; CIS, PCQS-CI.AIMS, CCDI
and EARM check negative. TECS/NCIC, NLETS and III (Interstate Identification Index) check
negative. RODRIGUEZ ALCANTARA has no record of removal from the U.S. RODRIGUEZ ALCANTARA is
assigned immigration record A213 200. 155, FINS record           and FBI record
On January 17, 2020, CBPO F. Macias conducted sworn statement interview on RODRIGUEZ
ALCANTARA in Spanish language, which he agreed while CBPO J Castro witnessed the interview.
RODRIGUEZ ALCANTARA provided information about his health status, stated he is HIV positive
and is taking medication. RODRIGUEZ ALCANTARA claims that he is gay and has partner with the
same gender. RODRIGUEZ ALCANTARA's sworn statement interview recorded in written
transcription in Form I-867A/I-831 (Record of Sworn Statement in proceedings/Continuation
Page) and Form I-867B (Jurat for Record of Sworn Statement). RODRIGUEZ ALCATAR freely and
voluntarily gave the statements under oath as follows: RODRIGUEZ ALCANTARA stated he is
capable of answering the questions on his sworn statement interview. RODRIGUEZ ALCANTARA
stated he understands ~he s~_ateme~t read to him regarding his application for admission into
the U.S.· on 01/15/2020 at the San Ysidro, CA POE.
RODRIGUEZ ALCANTARA stated his true, complete and correct name as Adrian RODRIGUEZ ALCANTARA
stated he did not use other names nor dates of birth in the past. RODRIGUEZ ALCANTARA stated
he was born in Guantanamo, Cuba on            and he is now 33 years old. RODRIGUEZ
ALCANTARA stated he is a native of Cuba and a citizen of Cuba. RODRIGUEZ ALCANTARA stated
his proof of his Cuban citize~ship is his passport. RODRIGUEZ ALCANTARA stated he
has .•• (CONTINUED ON NEXT PAGEJ.

Signature
~-                                             P. MACIAS
                                                                      ITitl~
                                                                                        CBP OPPICBR
Dir/tally Acq,,lml S/gnaluro
                                                                                          2 _ of _ _
                                                                                         __         4 _ Pages


Fonn 1-831 Continuation Page (Rev. 08/01/07)




                                                                                                                    018
        Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.339 Page 20 of 48


 U.S. Department of Ho~e,and Security ·                        Continuation Page for Form _I_2_1_3_ _ _ __

  Alien's Name                           File Number AXXXXXXXX  Date
 RODRIGUEZ ALCANTARA, Adrian            SIGMA Event:                01/17/2020
                                        Event No:
  not claimed citizenship, nat~~nality or residency of another country. RODRIGUEZ ALCANTARA
 stated his father and mother were born in Cuba and they are citizens Cuba. RODRIGUEZ
 ALCANTARA stated he does not know his father and his mother is deceased. RODRIGUEZ ALCANTARA
 stated his mother never had immigration status in the U.S. RODRIGUEZ ALCANTARA stated he is
 single and has no children.
                    .        .            .



RODRIGUEZ ALCANTARA stated he lives in                                          , Habana
Cuba. RODRIGUEZ ALCANTARA stated he left Cuba with his partner on 10/0028/2018 in transit to
Brazil. RODRIGUEZ ALCANTARA stated he stayed in Brazil for six months. RODRIGUEZ ALCANTARA
stated his partner and he left Brazil on 03/2019 in transit to Tijuana, Mexico crossing
through and staying in different countries in South America. RODRIGUEZ ALCANTARA stated they
arrived in Tijuana on 07/19/2019. RODRIGUEZ ALCANTARA stated they rented a house in Tijuana
until they entered the U.S. to request political asylum at the SYS POE. RODRIGUEZ ALCANTARA
stated he intends to go to Palm Springs, Florida where his partner's cousin,                ,
resides. RODRIGUEZ ALCANTARA stated they spoke to his partners• cousin before they entered
the U.S.

RODRIGUEZ ALCANTARA stated          is expecting them to enter the U.S. RODRIGUEZ ALCANTARA
provided point of contact information in the U.S., telephone number             .
RODRIGUEZ ALCANTARA stated he arranged the travel and relatives helped pay his expenses.
RODRIGUEZ ALCANTARA stated he does not have document neither to enter nor to travel in the
U.S.                                           I




RODRIGUEZ ALCANTARA stated he knows he is required to have legal document to enter the U.S.
RODRIGUEZ ALCANTARA stated he does not have pending applications or petitions with the U.S.
Citizenship and Immigration Services. RODRIGUEZ ALCANTARA stated he does not have current
visa· application or permit to·iravel to the U.S. RODRIGUEZ ALCANTARA stated he was given
free advice by an immigration lawyer name Erin Barbato while he was Tijuana and Erin will
continue to represent him.

RODRIGUEZ ALCANTARA stated the purpose of his entry into the U.S. on 01/15/2020 is to ask
political asylum in the U.S. RODRIGUEZ ALCANTARA stated he is afraid to go back to Cuba.
RODRIGUEZ ALCANTARA stated he is subject to harm, persecution and torture because of
                           . RODRIGUEZ ALCANTARA stated he does not feel safe in Cuba.
RODRIGUEZ ALCANTARA stated he wants medication and to marry his partner U.S. RODRIGUEZ
ALCANTARA expressed fears going.back to Cuba.
RODRIGUEZ ALCANTARA- stat_ed he gave ,all his statements freely and voluntarily. RODRIGUEZ
ALCANTARA stated that he was•not force nor coerced in any way to answer the questions during
interview.
RODRIGUEZ ALCANTARA stated he understood all the questions asked during the interview.
DISPOSITION: Adrian RODRIGUEZ ALCANTARA was presumably inadmissible to the U.S. pursuant to
sections (a) (7)(a) (i) (I) of the INA, as amended. RODRIGUEZ ALCANTARA served and provided in
the Spanish and English languages of Form M-444, Information about Credible Fear Interview,
with attached List of Pro Bono Legal Service Providers. RODRIGUEZ ALCANTARA served with Form
I-860, Determination of Inadmissibility. RODRIGUEZ ALCANTARA transferred into DRS custody
pending credi~le fear interview with an Asylum Officer.

Contact Information in the U.S.:
Name:
••• (CONTINUED ON NEXT PAGE)


,,
Signature


Dl11tally Acqairrd Signa,ur,
                                                   P. MACIAS
                                                               ITitle
                                                                                 CBP OPPICBR


                                                                                  3 _ of _ _
                                                                                 __         4_     Pages

Fonn 1-831 Continuation Page (Rev. 08/01/07)




                                                                                                             019
            Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.340 Page 21 of 48


     U.S •.Departmen_t of Homeland Security                               Continuation Page for Form _1_2_13_ _ _ __

•     Alien's Name                                         File Number AXXXXXXXX     Date
     RODRIGUEZ ALCANTARA, Adrian                           SIGMA Event:                  01/17/2020
                                                           Event No:
     Relationship: Cousin
     Address:                                                  , FL
     Tel No.:




    Signature
    ~                                              P, MACIAS
                                                                          ITitle
                                                                                             CBP OPP':ICBll
    D/gi/(1//y Acqulr#d SlgnalM,W
                                                                                               4 _ of _ _
                                                                                              __         4 _ Pages

    Form 1-831 Continuation Page (Rev. 08/01/07)




                                                                                                                       020
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.341 Page 22 of 48

  U.S. DepartmentofHomelaml Security
  U.S. Citizenship and lmmigraton Services                        Record ofDetermination/Credible Fear Worksheet

  IRA                                       Arlington (ZAC)                  213 200 155                               RODRIGUEZ ALCANTARA
  District Office Code                      Asylum Office Code               Alien· s File Number                      Alien's Last/ Family Name

  Turoskv                                   Anastasia                        Cuba
  Asylum Officer's Last Name                Asylum Officer" s First          Al icn' s Nationality
                                            Name
                                       All statements in italics must be read to the applicant
 SECTION I:                                                INTERVIEW PREPARATION
  I. I I/ 15/2020                                                 1.2 At SYS -SAN YSIDRO, CA
          Date of arrival lMM/DD/YYJ                                                 Port of arrival
  1.3                                                                   1.4          Otay Mesa Detention Center, 7488 Calzada de la Fuente, San
           1/15/2020                                                                 Diego,CA 92154
          Date of detention [MM/DD/YYJ                                               Place of dctcnt ion
  1.5      1/17/2020                                                    1.6          NIA
          Date of AO orientation [MM/DD/YY]                                          If orientation more than one week ti-om date of detention, explain delay
  1.7     2/ 11/20; 2/12/2020                            1.8      ZAC (Telephonic)
          Date of interview [MM/DD/YY)                            Interview site
  1.9     ~ Applicant received and signed Form M--U4 and relevant pro bono list on                                 1/17/2020
                                                                                                                   Dale signed
                                                                                                                                 rr«'M/OD{,\'Yl
                                                                                                                                            . ,.... ~·ci. ·::I
                                                                                                                                                                  i.:.-· · ; -
                                                                                                                                                                              •

                                                                                                                                             .     ,   , \ "'-'-1 \...- "'\
  1.10    Does applicant have consultant(s)'1                    ~      Ycs         D      No
          1.11      I fyes. consultant(s) name, address, telephone number and relationship to applicant
                    Erin Barbato; 608262-2276; Nancy, Law student                                                                        FEB 21 2020
  I. 12   Persons present at the int.:rview( check \,hich apply)                                                                       OTAY r,::.:.~:;., (" '.
          I 13      0    Consultant(s)                                                                                      '.MMiGR;,-;-;.::..: ..:;...,J~-:-
          1.14      ~ Othcr(s), list:                _h_1t_e_.rp_r_et_e_r~(t_e_Ie.._pl_10_n_ic__.)..._;_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          1.15      0    No one other than applicant and asylum officer
  1.16    Language ll~cd by applicant in intervie\\'.                   Spanish
  1.17    Language Line : 255862- 2/ 11/20                            1:81     Yes        D     No                 11:02 AM EST                  12:30 PM EST
          Interpreter Service, Interpreter ID Number.                 Interpreter Has Forms                       Time Started                   Time Ended
  1.18    Language Line: 249790 - 2/12/20                             1:81 Yes            D No                    09:09 AM EST                   9:26am
          lntcrprctcrService, Interpreter ID Number.                  Interpreter Has Forms                       Time Started                   Time Ended
  1.19    LanguageLine:323463 -2/12/20                                ~        Yes        D No                    9:27am                         11:24am
          lntcrpretcrServicc, Interpretcr ID Number.             Interpreter Has Forms                            Time Started                   Time Ended
  1.20    D      Interpreter was not changed during the interview
  121     ~ fnterpreterwas changed during the intcrviewforthe following reasonls):
          1.12      D    Applicant re4uested a female interpreter replace a malt! interpreter, or vice versa
          1.23      D    Applicant found interpreter iv.is not competent                        1.24     0      Applicant found interpreter was not neutral
          1.25      D    Officer fowtd interpreter was not competent                            1.26     D      Officer fowid interpreter ,,as not neutral
          1.27      ~ Bad telephone connection
  1.28    ~ Asylum officer read the follo\,ing paragraph to the applicant at the beginning of the intervie\\'.
 The purpose ofrhis inlerview is to dererm ine whether you may be eligihlefor asylum or prolection from remo\'al IO a co1111/IJ' where you.fear
 persecution or torture. I am going to ask you questions about 1rhyyoufear returning to your country or any other country yo II may be
 remoi-ed to. It is i·el}' important tlwt you fell the rrurh during 1111! interview and thar you respond to all of my questions. This may be your
 onlv opportunity to give suclz infi1r111ation. Please feel comfi,rtable Idling me why you fear ham,. U.S. law has strict nt!es to prevent the
 disclosure of what you tell me today about the reaso11s why you fear harm. The injiirmation you tell me about the reasonsfiir yourfear will
 not be disclosed to ),'our government, except in exceptional circumstances. The sratements you make today may be used in deciding your
 claim and in any future immigration proceedings. It is important tlwt we understand each other. !fat any time I make a statement you do
 not understand. please stop me and rel/ me you do not understa11d so that I can explain it to you. If at any time you tell me something I do not
 understand. !will ask you to explain.

                                                                                                                                  Fonn 1-870 (R.:v. 7/16/19)N Page I




                                                                                                                                                                                  021
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.342 Page 23 of 48

      Alien Number: A213200b:>                              Date: 12-Feb-2020
      Name: RODRIGUEZALCANTARA,ADRIAN                       Asylum Officer: Turosky, Anastasia
      Country: CUBA                                         Interpreter: Language Line: 249790
      Asylum Office: Arlington (ZAC)

     A: Spanish

     Q: I am going to ask the interpreter to read something to you now to explain the purpose of this
     interview.

     ~ Interpreter read Section 1.28 (Form 1-870) to applicant

     Q: Did you understand that?
     A: Yes

     Q: Do you have any questions about it?
     A: no

     Q: Is Erin Barbato still your atty, 608262-2276, 414-467-4431 (Cellphone)?
     A: Yes

    Q: Do you want me to call your attorney now?
    A: Yes

     [officer called atty, atty affirmed thatthey were not recording]
     Q: Okay sir, your atty is on the line. Counsel, please let the applicant know you are present.
     Attorney: [attorney introduces self and Nancy]

    Q: Your attorney said that she had a law student, Nancy, listening on the line with her. ls that okay with
    you if Nancy listens to the interview?
    A: Yes

    Q: Sir, your attorney is going to mute their phone. That helps with feedback. So, if you don't hear them
    during the interview, please know that they are there. They will be given time at the end of the
    interview to make a short statement or ask some questions, okay?
    A: Yes, thank you

    Q: can you understand the interpreter clearly?
    A: Yes

    Q: Are you willing to answer my questions at this time?
    A: Yes, I was crying

    Q: Sir, do you feel well enough to continue the interview at this time?
    A: Yes, I was crying because I was happy because my atty and Nancy are on the phone. I was excited.

    Q: Oh, okay, if you start crying for any other reason and you need a moment, or just to pause, please let
    me know at any time, okay?
    A: Yes, I am good, thank you

    Q: How are you bring treated in detention?


      Credible-Fear Interview                                                                         Page2ofl8




                                                                                                                  022
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.343 Page 24 of 48

      Alien Number: A2132001:..,                            Date: 12-Feb-2020
      Name: RODRIGUEZALCANTARA,ADRIAN                       Asylum Officer: Turosky, Anastasia
      Country: CUBA                                         Interpreter: Language Line: 249790
      Asylum Office: Arlington (ZAC)

     A: Well, at this moment, well, yesterday, I am good, they are giving me the medications and testing so I
     am good, thank god

     Q: So, you have been able to get the medication you need, correct?
     A: Yes

     Q: And you are getting it at all the times you need, like with food, and all that?
     A: Yes, lately I have been having some knee pain and some headaches, and I asked to see the doctor,
     and I thought they were taking me today to see the doctor that is why I thought they were calling me.
     May I tell you something?

     Q: Sure, go ahead.
     A: On the day 9th around dawn, going on the 101h, I am here with my partner at the detention center, in
     his room, then in his room they were not letting him sleep and he called the officer at around lam, to let
     them know the people around his room were not allowing him to sleep. Then the officer came and he
     did shut up the guys, and they were not understanding because they were from Africa [interpreter
     dropped at9:26am, LL3234639:27am]

     Administered Interpreter Oath

     Q: Do you affirm that you will truthfully, literally and fully interpret the questions asked by the asylum
     officer and the answers given by the applicant; that you will not add to, delete from, comment on, or
     otherwise change the matter to be interpreted; and that you will immediately notify the officer in this
     case if you become aware of your inability to interpret in a neutral manner on account of a bias against
     the applicant or the applicant's race, religion, nationality, membership in a particular social group, or
     political opinion?
     lnterpreter:Yes

     Q: Do you affirm that you understand that the matters discussed during this interview are confidentia I?
     Interpreter: Yes



    Q: Okay, sir the last thing I have is, they were not understanding because they were from Africa"
    A: So the young man, the people what shared the room were not letting my partner sleep because they
    were speaking way too much, and my partner called the officer, and he has been trying to sleep better
    because they have been checking his blood pressure it has been very high, and the next day the boss of
    the unit was told to call the young man who had the problem. So I am in a different room, and that
    young man went to this young and spoke to another young man and said if he gave them a cookie he
    would grab my partner by the neck. He told the young man that he would hit in the face and grab him by
    the neck, we told the boss of the unit, and he said called the young man and said you can't do that, and
    we needed to stay there. I didn't want to because my partner's blood pressure was very high already

    Q: Sir, I am going to ask you some clarifying questions okay?
    A: Yes

    Q: Your partner told the prison guards that his cell mates were being loud, correct?


      Credible-Fear Interview                                                                       Page3 of18




                                                                                                                  023
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.344 Page 25 of 48

     Alien Number: AXXXXXXXX~                               Date: 12-Feb-2020
     Name: RODRIGUEZ ALCANTARA, ADRIAN                      Asylum Officer: Turosky, Anastasia
     Country: CUBA                                          Interpreter: language Line: 249790
     Asylum Office: Arlington (ZAC)

    Q: Have you or your partner seen the young man since ·you spoke to the boss?
    A: Yes, we always see each other around

    Q: Has the young man said or done anything since you spoke to the boss?
    A:No

    Q: Okay sir, thank you for telling me about this incident. I am going to let my supervisor know that it
    happened. They might be able to possibly do something about it.
    A: Okay

    Q: Has anything else happened in detention to make you feel unsafe?
    A: No, it was that, I was just scared for my partner due to his blood pressure

    Medical Issues
    Q: Do you have any medical or health problems I should be aware of?
    A: Yes

    Q: Can you tell me what they are?
    A: I ama HIV/AIDS patient

    Q: You are getting the medication you need for that, correct?
    A: Yes

    Q: Are you having any other medical or health problems that I should be aware of?
    A: No, that is a II

    Q: Is there anything that may affect your ability to testify today?
    A:No

    Background Information

    Q: When you crossed the border into the United States, were you with any family members?
    A: My partner, that is all

    Q: And you entered the US at the exact same time and place?
    A: Yes

    Q: Have you lived in any other countries, even for a short time?
    A: Well, as we traveled all the way to getting here to the US, we left Cuba, through Brazil, a II the places
    we were crossing by, just to get here

    Q: Did you ever stay in any of those countries for more than 3 weeks?
    A: Six months in Brazil

    Q: Did you have legal permission to live in Brazil?
    A: We had a permit, an immigrant permit given by the federal police for a year


     Credihle-Fear lntervh'l.v                                                                       Page5of18




                                                                                                                   024
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.345 Page 26 of 48
                                                                                                           J



                                                       Alien's File Number:                                                            A213200 155    l
 C.          Identity:
  4.25   ~      Applicant's identity   \\all   determined \\1th a reasonable degree of certainty (check the box{es) that applies):
         4.26   ~    Applicant 'sown credible statements. (If testimony is credibk overall. this will suffice to establish the applicant's
                     identity with a reasonable degree of certainty.)
         4.27   0    Passpon, \\hich appears to be authentic.
         4.28   0    Other evidence presented~· applicant or in applicant's file (List):


 .i.29   D      Applicant's identity \\as not detennined \\ith a reasonable degree of certainty. (Explain on the continuation sheet.)

 SF.CTION V:                    ASYLUM OFFICER /SUPERVISOR NAMES AND SIGNATURES
  5.1    Anastasia Turosky, ZAR598                        5.2                                                  5.3     02/12/2020

         Asylum offtccrname and ID CODE (print)                            officer's signature                         Decision date

  5.4    H.Cox                                            5.5                                                  5.6    2/12/2020
                                                                 i'-::1."1+-=;c;..,.---,--------
         Supervisory asylum officer name                                                                               Datc supervisor approved
                                                                                                                       decision


                                    ADDITIONAL INFORMATl ON/CONTINUATION

  Alien is barred from asylum pursuant to 8 CFR 208.13(cX4) and therefore the alien has not established a significant
 possibility of establishing eligibility for asylum and has received a negative credible fear of persecution
 determination. Alien was then screened for potential entitlement to withholding under INA 241 or CAT protection
 under a 'reasonable possibility of persecution' and 'reasonable possibility of torture' standard.




                                                                                                                Fonn 1-870 (Rev. 7/16/2019)N Page 5




                                                                                                                                                          025
 Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.346 Page 27 of 48

                                               DEPARTMENT OF HOMELAND SECURITY

                                                         NOTICE TO APPEAR

 In removal proceedings under section 240 of the Immigration and Nationality Act:
                                                                                                   File No. 213 200 155
 In the Matter of:
 Respondent: RODRIGUEZ ALCANTARA, Adrian                                                                                  currently residing at:

     c/o DHS Otay Mesa Detention Center, 7488 Calzada De La Fuente, San Diego, CA 92154
                                (Number, street, city and ZIP code)
                                                                                               (Area ®1le and Rhone number) E


  §    You are an arriving alien.
       You are an alien present in the United States who has not been admitted or paroled.
       You have been admitted to the United States, but are removable for the reasons stated below.
                                                                                                                    FEB 21 2020
 The Department of Homeland Security alleges that:
       1) You are not a citizen or national of the United States;                                                 OTAYr,;:,:....;,\( 11 ~   . .'
       2) You are a native of CUBA and a citizen of CUBA;                       :MMIGR/,1;,::;: c,.;J;:;-;-
       3) You applied for admission at the San Ysidro, CA, Port of Entry on or about January 15, 2020;
       4) You did not then possess or present a valid unexpired immigrant visa, reentry permit, border
          crossing card, or other valid entry document as required by the Immigration and Nationality
          Act.

 On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following
 provision(s) of law:


       Section 212(a) (7) (Al (i) (I) of the Act, as amended, as an immigrant who, at the time of
       application for admission, is not in possession of a valid unexpired immigrant visa, reentry
       permit, border crossing card, or other valid entry document required by the Act, and a valid
       unexpired passport, or other suitable travel document, or document of identity and nationality
       as required under the regulations issued by the Attorney General under section 211 (a) of the
       Act.




  [&] This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
      persecution or torture.

  D Section 235(b)(1) order was vacated pursuant to: D 8CFR 208.30(1)0                8CFR 235.3(b)(5)(iv)


 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice al:

  OTAY MESA IMMIGRATION COURT, 7488 Calzada De La Fuente, San Diego, CA 92154
                                       (Complete Address of Immigration Court, including Room Number, if any)

on     TO BE SET                  at      TO BE SET           to show why you should not be removed from the United States based on the



                                                                 ~
                (Date}                         (Time)

charge(s) set forth above.                                                                                         ,SDDO
                                                                       (Signature and Title of Issuing Officer}


Date
              rm 1 g 2020                                                   SAN DIEGO, CALIFORNIA
                                                                                    (City and State)
OHS Form 1-862 (5/17)                             See reverse for important information                                              Page 1 of2




                                                                                                                                                   026
  Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.347 Page 28 of 48
   .       .                                             Notice to Respondent
Warning: Any statement you make may b .....sed against you in removal proceedings.

Alien Registration: This copy of the Notice to Appear served upon you is evidence of your alien registration while you are under removal proceedings.
You are required to carry it with you at all times.

Representation: If you so choose, you may be represented in this proceeding, at no expense to the Government. by an attorney or other individual
authorized and qualified to represent persons before the Executive Office for Immigration Review, pursuant to 8 CFR 1003.16. Unless you so request.
no hearing will be scheduled earlier than ten days from the date of this notice. to allow you sufficient time to secure counsel. A list of qualified attorneys
and organizations who may be available to represent you at no cost will be provided with this notice.                                             ·

Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents. which you desire to have considered
in connection with your case. If you wish to have the testimony of any witnesses considered. you should arrange to have such witnesses present at the
hearing.

At your hearing you will be given the opportunity to admit or deny any or all of the allegations in the Notice to Appear and that you are inadmissible or
removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine any
evidence presented by the Government. to object, on proper legal grounds, to the receipt of evidence and to cross examine any witnesses presented by
the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.

You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the privilege
of departure voluntarily. You will be given a reasonable opportunity to make any such application to the immigration judge.

Failure to appear: You are required to provide the OHS. in writing, with your full mailing address and telephone number. You must notify the Immigration
Court and the Department of Homeland Security immediately by using Form EOIR-33 whenever you change your address or telephone number during
the course of this proceeding. You will be provided with a copy of this form. Notices of hearing will be mailed to this address. If you do not submit Form
EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not be required to provide
you with written notice of your hearing. If you fail to attend the hearing at the time and place designated on this notice, or any date and time later directed
by the Immigration Court. a removal order may be made by the immigration judge in your absence, and you may be arrested and detained by the OHS.

Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal, you must surrender for removal to your local OHS office.
listed on the internet at http://www.ice.gov/contact/ero, as directed by DHS and required by statute and regulation. Immigration regulations at 8 CFR
1241.1 define when the removal order becomes administratively final. If you are granted voluntary departure and fail to depart the United States as
required, fail to post a bond in connection with voluntary departure, or fail to comply with any other condition or term in connection with voluntary departure.
you must surrender for removal on the next business day thereafter. If you do not surrender for removal as required, you will be ineligible for all forms of
discretionary relief for as long as you remain in the United Stated and for ten years after departure or removal. This means you will be ineligible for asylum,
cancellation of removal, voluntary departure, adjustment of status, change of nonimmigrant status, registry, and related waivers for this period. If you do
not surrender for removal as required, you may also be criminally prosecuted under section 243 of the Immigration and Nationality Act (the Act).

U.S. Citizenship Claims: If you believe you are a United States citizen, please advise OHS by calling the ICE Law Enforcement Support Center toll free
at (855)448-6903.



                                                              Request for Prompt Hearing
To expedite a determination in my case. I request this Notice to Appear be filed with the Executive Office of Immigration Review as soon as possible.
waive my right to a 10-day period prior to appearing before an immigration judge and request my hearing be scheduled.

Before:
                                                                                                                (Signature of Respondent)


                                                                                                                          Date:._ _ _ _ _ _ _ _ __
                          (Signature and Title of Immigration Officer)


                                                                    Certificate of Service

     This Notice To Appear was served on the respondent by me on           O2 /   NJ   I2o     , in the following manner and in compliance with section
      239{a)(1) of the Act.
                          O                                                                                                            0
     !    In person           by certified mail, returned receipt# - - - - - - - - - - - - - - - requested
          Attached is a credible fear worksheet.
          Attached is a list of organization and attorneys which provide free legal services.

                                                      ~--nL~
                                                                                                                                           by regular mail




                                                                                                             e and place of his or her hearing and of the
     consequences of failure to a


    ~-~~-                                                                                           (Signature and Title of Officer)



DHS Form 1-862 (5/17)                                                                                                                             Page 2 of 2




                                                                                                                                                                027
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.348 Page 29 of 48
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.349 Page 30 of 48



                                                                         SIGMA Event:
  U.S. Deparlmenl of Homeland Security                                   Subject ID :                                                          Record of Deportable/lnadmissiblc Alien
  Fannly Name (f APS)                                                                                                   Middle                                                Sex               ll•lf           Eyes       Cmplxn
   OSORIO REYNA, YASMANI                                                                                                                                                      M                 BRO             BRO         LGT
 Country o(Cu1zcnsh1p                                                            l'asspon Numbtr and Counuy of Issue                                                           Hagin          Weight
                                                                                                                            case        Nli~y~!fk81000616
   CUBA                                                                                       CUBA                          A'.213199946                                       64               127
  US. Addtcs.,                                                                                                                                                                Scan and !'\larks
   OHS CUSTODY, UNITBD STATES OF AMERICA
 D.ue, Place, Time. :and MMncr o(Last Entry                                                                                         Passenger 80:udcd at                      FB.I Number                 Iii   Single
   01/15/2020, 2504, 10:01, A F'OOr                                                                                                                                                                   C Divum:d a M.uu~d
                                                                                                                                                                                                      C Wulow~ 0 S ,aratcU
 Number. Street, Cuy, J"ro\incc (S1a.1t) and Counlry of P,1n1..r,eni Rcs1dmce                                                                                                 Mtthod oflocation/Apprchcm,rnn
                                                                                                                       , CUBA LA aABANA                                       ISP
 DatcofOirth                                                                                       O.ttc of Action                  Location C\lde               11           Atl),;car
                                                                                                                                                                              SAN YSIDRO,
                                                                                                                                                                                                        D3lc,1lour
                                                     Age: 3::                                      01/16/2020                           2504                                  CA
                                                                                                                                                                                                        01/15/2020 1856
 Cny, P1ovincc (State) and Country of Dinh                                                       \R   IBJ     Form (T)pc a.id No) Lifted       O Not uflcd 0                  t;y
                                                                                                                                                                              REYES, Roberto CBP OFFICER
   GRANMA, CUBA
1-=-,,--..,.-,,...--,-,=.,.....,---------------t-=-.,..,.,,..._--__,...-------1'
 NJV Issuing ru11 :,.nd t.1V Nwnbcr              Sociul SC"Cur.ty Account Name                                                                                                Status at Enlty                 Slallt) When Found
                                                                                                                                                                             No DocumentR                     TRAVEL/SEEKING
  None                                                                                            None                                               ~
l-::D'"n1-e""v'",,.--:ls-,-uc""d,-------------------------+-,~-oc"'i""oJ""s'"«-u-ri'"iy""N..,.un--:,b-er--------                                                              Lcn~th of Time llleijally on U S
  None                                                                                            None                                                                         At Entry
 lmmii;ration Record                                                                                                    Criminal Record
                                                                                                                        None Known
 N~me. Address. uid Nationality of Spouse (M:aidcn Name. if. ,\pproprl:ut)                                                                                                    Numba and Nauonality of ~imor Children
                                                                                                                                                                              NONE
 F1th1.·r's Nin1c, N1t1onalil)', Md Address. if Known                                                                               Mother's Present                   Name:5, Na1ional;r/, Md AddrtSs 1f Kno\..n
                                                    NATIONAL:cn, CUBA                                                                                                               NATIONALITY: CUBA

 Monies Due'l'mperty in U S Not in lmmcdiale PoSKl!:ioo
   United States Dollar 101.0
                                                                                                            Fingerpnn1cd"   IKI \' cs      No
                                                                                                                                                  ....
                                                                                                                                                  S~'Sltms Chc.. l'i
                                                                                                                                                  !la::rativo
                                                                                                                                                                             Ch:uge Code \\'ords.(s)
                                                                                                                                                                               See Narrative
 Nani< and Addre.<S of(wl)(Curr<nl) US Employer                                                             Type of Emp1oynient                              .Sala;v                      Empl,•ycd from/to

                                                                                                                                                                                    Hr
  N~rra1lve (Ou1hnc pirticulars und~r which ahcn was
                                                   ~atedl.ttpprchcndcd. Include details not shown above regarding time, placC" and mannc, o( last t.nlr)', ::.ucmptcJ cnuy. or an)' u1hcr c11II\· ;.nd
  elcmcnu which ts1abhsh udminisua1ive and/01 "'rinJm•I violi:uion. Indicate means and route of uavel 10 in1cuor.)
  PINS: 1277933752                                                                  Left Index Finger                                                      Righ~ lndex Finger




  RECORDS CHECKED
  BVS Neg
  crs  Neg
  CLAIM Ne!J
  CCD Neg
  EARM Neg
  ... (CONTINUED ON I-831)




                                                                                                                 ENRIQUEZ, Erne11to                                                                                                    I
                                                                                                                 ~PMnOR                                                                                                                I
 :\hen hu been .t.dv1Hd of C.Jhlmun11.'.::1tton pri-·ilC'S:<'...::CJ::::::'
 Oi,..u1bu1ton.
                                                                                                                                                                           .>e.=-rr.--::-==-,--:-----------.J
                                                                          '=\:U:="l,u===X::jt)::=::.:(.::D.::•:.:••::.ll:::n:.:11::.i•;ls:::)_.,...._=:=:=====-;:----;-,-,-.
                                                                                 \
                                                                                                                                                                                                                                       l
  A FILE

  SYS POE                                                                                                            on.
                                                                                                                              January 16, 2020                                                                                         I
                                                                                                                      .
                                                                                                                     DIS[H,S1llon EXPEDITED RENJVAL-CREDIBLE                                                                           I
  ICE ERO                                                                                                                                                                                                                              I
                                                                                                                     Examrnanu: Officer
                                                                                                                                                                                                                              -----'
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                          Q~,1Jl/U71




                                                                                                                                                                                                                                           028
     Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.350 Page 31 of 48


    U.S. Department of Homeland Sccurit)'                         Continuatiou Page for F o r m ~ ~ - - - -

j Alien's Name                                      File Number A-213-199-946   Date
,osoRIO REYNA, YASMANI                              SIGMA Event:                   January 16, 2020
I
i                                                   Event No:
    IAFIS Pos
I   NCIC Pos
    0 Neg
    TECS Neg
    CHARGE CODES
    I7Al

!SECTION CODES
    Sec212 (a) (7) (A) (i) (I)
    8 use 1182-ALIEH INADMISSIBILITY UNDER SECTION 212


    On or about 01/15/2020 at approximately 1001 hours Yasmani OSORIO RgYNA (DOB:           )
    app1ied for admission into the United States from Cuba, at the Sa~:Xsidro, California Port
    of Entry (SYS POE) East Pedestrian Facility. OSORIO REYNA was traveling alone when he
    approached Customs and Border Protection (CBP) Officer R Reyes dur.ing inspectional
    operation. CBPO Reyes has first contact with OSORIO REYNA who does not have entry document
    but requesting political asylum and intends to go to Miami, FL. CBPO Reyes referred and
    escorted OSORIO REYNA for secondary inspection and was later turn over to SYS POE
    Admissibility Enforcement Unit (AEU) for disposition.
    OSORIO REYNA'S alienage was ~etermined and verified a native of C~n and a citizen of Cuba
    who does not have legal docu~ent to enter, to pass or to remain in the U.S. OSORIO REYNA
    processed administratively nt the SYS POE AEU area for determination of his admissibility
    into the U.S.

jcsp system queries on OSORIO REYNA result as follows: Enforce/IDENT, IAFIS (Integrated
 Automatic Fingerprint System) and ABIS check negative, CIS, PCQS-CL.~IMS, CCDI and EARM
    check negative. TECS/NCIC, NLETS and III (Interstate Identification Index) check negative.
    OSORIO REYNA has no record of removal from the U.S. OSORIO REYNA is assigned immigration
    record A213 199 946, FINS record            and FBI record
    On 01/16/2020 at about 0805 hours, CBPO E Enriquez conducted sworn statement interview on
    OSORIO REYNA in Spanish language, which he agreed while CBPO J Balanza witnessed the
    interview. OSORIO REYNA provlded information about his health status, stated he is in good
    health and he is not taking n1edication. OSORIO REYNA claims that he is gay and has partner
    with the same gender. OSORIO REYNA's sworn statement interview recs,rded in written
    transcription in Form I-8671~/[-831 (Record of Sworn Statement in P-rc,ceedings/Continuation
    Page) and' Form I-867B (Jura~ for Record of Sworn Statement). OSOP!u REYNA freely and
    voluntarily gave the statements under oath as fol.lows: OSORIO REYNJ>. .stated he is capable of
    answering the questions on his sworn statement interview. OSORIO P.EYNA stated he
    understands the statement read to him regarding his application for admission into the U.S.
    on 01/15/2020 at the San Ysidro, CA POE.

IOSORIO REYNA stated
 REYNA stated he did
                          his true, complete and correct name as Yasmani OSORIO REYNA, OSORIO
                          not use ether names nor dates of birth in the ~ast. OSORIO REYNA
    stated he was born in Granma', Cuba on             and he is now 32 years old. OSORIO REYNA
    stated he .•. (CONTINUED ON NEXT PAGE)




ISi·""""                                            rnesto
                                                                    Tille
                                                                                       CBP Ol!'l!'IC!tR


                                                                                         2 _ of _ _
                                                                                        __         4 _ Page;;


    Form 1-831 Continuation Page (Rev. 011/01/07)




                                                                                                                029
     Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.351 Page 32 of 48


    U.S. Department of Homeland Sccurit)·                        Continuation Page for Form _1_2_1_3_ _ __

I   Alien's Name
    6soRIO REYNA, YASMANI
                                                   File Number A-213-199-946
                                                   SIGMA Event:
                                                                               Date
                                                                                  ·Y,muax:y 16, 2020
                                                   Event No:
    is a native of Cuba and a ci~izen of Cuba. OSORIO REYNA stated his birth certificate is
    in Cuba and the proof of his Cuba citizenship is his passport and uational identification
    card. OSORIO REYNA stated he has not claimed citizenship, nationality or residency of
    another country. OSORIO REYN~ stated his father and mother were born in Cuba and they are
    citizens Cuba. OSORIO REYNA stated both of his parents are in Cuba. OSORIO REYNA stated
    his parents never had immigration status in the U.S. OSORIO REYNA stated he is single and
    has no children.

OSORIO REYNA stated he live& in                          , La Habana Cuba. OSORIO REYNA stated
he left Cuba with his partner via Caribbean Airlines on 10/04/2018 in transit to Guyana
then to Brazil. OSORIO REYNA stated stayed and worked in Brazil for about six months.
OSORIO REYNA stated him and his partner left Brazil on 04/01/2019 in transit to Tijuana,
Mexico crossing through and staying in different countries ln South America. OSORIO REYNA
stated rode different buses c.ntil they arrived in Tijuana on 06/20/2019. OSORIO REYNA
stated they stayed in a rentad space in a house in Tijuana until Wednesday morning,
01/15/2020, when they entered the U.S. and to request political asylum at the SYS POE.
OSORIO REYNA ~tated he intends to go to Miami, FL where his cousin,                    ,
resides. OSORIO REYNA stated he spoke to his cousin three-days bef~re he entered the U.S.
while he was in Tijuana. OSORIO REYNA stated his cousin is expect,j11g him to enter the U.S.
and a.lso willing to help him . . OSORIO REYNA provided· point .of contact information in the
U.S., telephone number                     CBPO Enriquez gave OSORIO REYNA the opportunity to
call and speak with his cousin. OSORIO REYNA was able to speak wi~h his cousin. OSORIO
REYNA stated he completed 12th grade in school and attended Agronomy technical school.
OSORIO REYNA stated he worked in radio and television communication. OSORIO REYNA stated
he and his partner arranged their travel and relatives helped paid.theix: expenses.
OSORIO REYNA stated he does .not have document neither to enter nor eo travel in the U.S.
OSORIO REYNA stated he Jtnows he is required to have legal document to enter the U.S.
OSORIO REYNA stated he does nnt have pending applications or petjtions with the U.S.
Citizenship and Immigration S'!rvices. OSORIO REYNA stated he does r.ot have cux:rent visa
application or permit to trav~l to the U.S. OSORIO REYNA stated h~ w&s given free advice
by an immigration lawyer naI>Je Erin Barbato Morthy while he was Tijm,na.
OSORIO REYNA stated the purpose of his entry into the U.S. on Ol/lb/2020 is to ask
political asylum in the U.$ •. OSORIO REYNA stated he is afraid to go back to Cuba because
the
                                  : OSORIO REYNA stated he has
                      . OSORIO REYNA stated he is subject to hanT,,· ~e~secution and torture
because of                               . OSORIO REYNA stated he does not feel safe in
Cuba. OSORIO REYNA stated he wants freedom and safety in the U.S. OSORIO REYNA expressed
fears going back to Cuba.
OSORIO REYNA stated he gave all his statements freely and voluntarily. OSORIO REYNA s~ated
that he was not force nor coerced in any way to answer the questioa~ during interview.
OSORIO REYNA stated he understood all the questions asked during th~ interview.
DISPOSITION: OSORIO REYNA Wf,b presumably inadmissible to the U.S. pl.:rsuant to sect!ons
(a) (7) (a) (i) (I) of the INA, ~s amended. OSORIO REYNA served and provided in the Spanish
and English languages of Form M-444, Information about Credible Fear Interview, with
attached List of Pro Bono Leaal Service Providers. OSORIO REYNA served with Form I-860,
Determination of Inadmissibility. OSORIO REYNA transferred into OHS custody pending
credible fear interview with an Asylum Officer .
.•. (CONTINUED ON NEXT PAGE)



I
I   Sign,iu"
                                                   esto
                                                                   Title
                                                                                    CBP Ol!'FICER


                                                                                        3           4
                                                                                     ~~~Of-~~           Pages

    Form Hl31 Continuation Page (Rev. Ol!/OI/C7)




                                                                                                                030
   Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.352 Page 33 of 48


U.S. Department of Homeland Security                        Continuation Pago: for Form _r_2_1_3_ _ _ _ __

 Alien's Name                                  File Number A-213-199'-946 Date
OSORIO REYNA, YASMANI                          SIGMA Event:                  ,January 16, 2020
                                               Event No:                 ___ _ _ _ _ _ _ _ _ _ _ _ _ _-l
Contact Information in the U.S.:
 Name:
 Relationship: Cousin
!Address:                                          , FL
 Tel No.:




                                                                                                             I

                                                                              _                 _    j   .




                                                               Title
                                                                                                             '
                                                                                  CBP OFFICER


                                                                                    4       4
                                                                                   ___ of------ Pages

 Form 1-831 Continuation Page (Rev.08/01/07)




                                                                                                                 031
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.353 Page 34 of 48



      Credible Fear Interview Notes                                                                         A#: 213370394
      Interview Date: 4/21/2020                                                  Applicant Name: Yasmani OSORIO REYNA
      AO: Conant ZAR633                                                                             Country of Origin: Cuba

                                         CREDIBLE FEAR INTERVIEW NOTES

       INTERVIEW CCO:                       ZAC
       LOCATION:                            Otay Mesa Detention Center 7488 Calzada de la Fuente, San Diego, CA
                                            92154
       INTERVIEW DATE:                     4/21/2020
       STARTTIME:                          3:07pm EST
       END TIME:                           4:25om EST
      The following notes are not a verbatim transcript of this interview. These notes are recorded to assist the
      asylum officer in making a credible-fear determination and the supervisory asylum officer in reviewing
      the determination. There may be areas ofthe individual's claim that were not explored or documenred for
      purposes ofthis threshold screening.

                                                   INTERPRETER OATH
      C8:J Call Interpreter
 Language:    Spanish                                              Start Time:    3:07pm EST
 Provider:    Language Line# 206641                                End Time:      3:45pm EST
 Language:    Spanish                                              Start Time:    3:59pinEST
 Provider:    Language Line# 203138                                End Time:      4:25pmEST

      C8:J Administered Interpreter Oath
                                      Interpreter Oath                                            Interpreter
     OATH: (Raise right hand)
     Do you affirm you will truthfully, literally and fully interpret the
     questions asked by the asylum officer and the answers given by the
     applicant; you will not add to, delete from, comment on, or otherwise
     change the matter to be interpreted; and you will immediately notify            YES
     the officer in this case if you become aware of your inability to
     interpret in a neutral manner on account of a bias for or against the
     applicant or the applicant's race, religion, nationality, membership in a
     particular social group, or political opinion?
     Do you affirm that you understand that the matters discussed during
                                                                                     Yes
     this interview are confidential?

                                                 INTERVIEW INITIATED

      Interpreter, please introduce yourself to the applicant and inform the applicant that you have taken an oath
      to keep everything discussed today confidential.

                                Officer                                                      Aoolicant
       Do you understand the interpreter?                               Yes

      Hello, my name is Officer Conant and we are here because you expressed a fear of returning to Cuba.

                                       Officer                                               Applicant


                                                          Page 1 of?




                                                                                                                              032
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.354 Page 35 of 48




                                                         Alien's File Number:                                                            A213 199 9461
 C.            Identity:
      4.22   £8l    Applicant's identity was detennined with a reasonable degree of certainty (check the box(es) that applies):
             4.23   £8l    Applicant's o,m credible statements. (If testimony is credible overall, this will suffice to establish the applicant's
                           identity with a reasonable degree of certainty.)
             4.24   0      Passport, which appears to be authentic.
             4.25   0      Other evidence presented by applicant or in applicant's file (List):    DHS Records
                                                                                                  -----'--"------------
   4.26      0      Applicant's identity was not detennined with a reasonable degree of certainty. (Explain on the continuation sheet.)

 SECTION V:                         ASYLUM OFFICER/ SUPERVISOR NAMES AND SIGNATURES
   5.1       L DeRosa ZAR679                               5.2                                                   5.3     4/23/20
                                                                     ~-Jr~
             Asylum officer name and ID CODE (print)                Asylum officer's signature                           Decision date
   5.4       D K Gentry ZAR 508                            5.5                                                   5.6     04/23/2020
                                                                     ~-h·))~r-
             Supervisory asylum officer name                        Supervisor's signature                               Date supervisor approved
                                                                                                                         decision


                                       ADDITIONAL INFORMATION/CONTINUATION


  Alien is barred from asylum pursuant to 8 CFR 208.13( c)(4) and therefore the alien has not established a significant
  possibility of establishing eligibility for asylwn and has received a negative credible fear of persecution detennination.
  Alien was then Screened for potential entitlement to withholding under INA 241 or CAT protection under a "reasonable
  possibility of persecution" and "reasonable possibility of torture" standard.
  Alien did not establish that it is more likely than not that he or she meet the provisional class definition in Al Otro
  Lado v. Wolf




                                                                                                                  Fonn 1-870 (Rev. 7/16/19) N Page 5




                                                                                                                                                         033
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.355 Page 36 of 48

                                                                                                                                               IR

                                              DEPARTMENT OF HOMELAND SECURITY
                                                        NOTICE TO APPEAR

 In removal proceedings under section 240 of the Immigration and Nationality Act
                                                                                                  FileNo. A 213 199 946
  In the Matter of:
 Respondent: Osorio Reyna, Yasmani                                                                                    currently residing at:
            c/o DHS Otay Mesa Detention Center, 7488 Calzada de la Fuente, San Diego, CA 92154
                                 (Number, street, city and ZIP code)
                                                                                                 (Area code and phone number)
   181    You are an arriving alien.
   D      You are an alien present in the United States who has not been admitted or paroled.
   D      You have been admitted to the United States, but are removable for the reasons stated below.

 The Department of Homeland Security alleges that:
     1) You are not a citizen or national of the United States.
     2) You are a native of CUBA and a citizen of CUBA;
     3) You applied for admission to the United States at the San Ysidro, CA Port of Entry on
     1/15/2020;
     4) You did not then possess or present a valid immigrant visa, reentry permit, border crossing
     identification card, or other valid entry document;


 On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following
 provision(s) of law:
      Section 212(a) (7) (A) (i) (I) of the Immigration and Nationality Act (Act), as amended, as an
      immigrant who, at the time of application for admission, is not in possession of a valid
      unexpired immigrant visa, reentry permit, border crossing card, or other valid entry document
      required by the Act, and a valid unexpired passport, or other suitable travel document, or
      document of identity and nationality as required under the regulations issued by the Attorney
      General under section 2ll(a) of the Act.




   181   This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
         persecution or torture.
   D Section 235(b)(1) order was vacated pursuant to:               D BCFR 208.30 D BCFR 235.3(b)(5)(iv)

 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:
                                EOIR OTM, 7488 Calzada de la Fuente, San Diego; CA 92154
                                     (Complete Address of lmmigrelion Court, Including Room Number.· ff any)

 on - - - - - - - - - at _ _ _ _ _ _ _ to show why you should not be removed from the United States based on the
                  (Date)                     (Time)

 charge(s) set forth above.
                                                                      (Signatu
                                                                                    -~                      Supervisory Asylum Officer
                                                                                 nd Title of Issuing .Officer)

 Date 04/24/20                                                                   Arlington, VA
                                                                                  (City and State)
OHS Form 1-862 (5/17)                           See reverse for Important infonnatlon                                        Page 1 of2




                                                                                                                                                    034
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.356 Page 37 of 48
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.357 Page 38 of 48


                                                                        E11forceme111 011d Remornl Operations

                                                                        U.S. Dcpal'tmcn t of H omeland Security
                                                                        500 12th Street. SW
                                                                        Washington. Dre. 20536


                                                                        U.S. Immigration
                                                                        and Customs
                                                                        Enforcement
                                             March 27, 2020

  MEMORANDUM FOR:                 Detention Wardens and S uperintendents

  THROUGH:                        F ield Office Directors

  FROM:                           Enrique M. Lucero
                                  Executive Associate Directo r
                                  Enfo rcement and Remova l Operations

  SUBJECT:                       Memorandum on Coronav irus Disease 2019 (COVID-19)
                                 Action Plan, Revision I


  Backaround:

  U.S. Immigration and Cus toms Enforcement (I CE) continues to monitor the spread of
  Coronavirus Disease 2019 (COVID-1 9) and to work in conjunction with select U.S.
  Depaiiment of Homeland Security (DHS) Component leadership and the Acting Secretary to
  implement a mitigation strategy.

  To ensure a unified and preventative response, the ICE Enforcement and Removal Operations
  (ERO), ICE Health Service Corps (IHSC), Custody Management Division, and Field
  Operations are providing the following guidance. The combinati on of a dense and highly
  transient detained population presents unique challenges for ICE efforts to mitigate the risk of
  infectio n and transm ission. Consequently, these measures were developed to reduce exposure
  to COVID- 19, protect the deta ined population, and optim ize employee hea lth and availability
  fo r duty.

  This memorandum o nly applies to TH SC-staffed and non-I 1--JSC-s taffed , ICE-dedicated
  facilities. For intergovernmental partners and non-dedicated fac ili ties, ICE defers to local, state,
  tribal, territorial, and federa l public health policies and authoriti es, including adherence with
  state laws o n communicab le disease reporting, but recommends actions contained in this
  memorandum be considered as best practices. Questions and concerns related to the fo llowing
  Action Plan can be addressed to: ICE ERO CMD(@ice.dhs.gov.

  Please see the recently-issued Centers for Disease Control and Prevention (CDC) Interim
  Guidance: Mana!!.in!! COVID- 19 in Correctional/ Detention Facilities for add itional
  information.




                                                                                                                  035
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.358 Page 39 of 48
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision 1
  Page2


  Action Plan:

  STAFF HIRING: Wardens and facility staff should continue to meet any personnel staffing
  plan and staffing criteria outlined in the Performance Work Statement (PWS) and terms and
  conditions of their negotiated contract or agreement for medical staff and guard services.
  Facilities are expected to be appropriately staffed to meet established work schedules, rest
  periods, and to ensure the delivery of detainee medical and mental health care as it relates to the
  continually evolving impact ofCOVID-19.

  LOGISTICS: Wardens and Facility Administrators should assess their inventories of food,
  medicine, cleaning supplies, personal protective equipment (PPE), and facility operational
  practices, and consistently maintain services and supplies to assure the safety, security,
  health, and well-being ofICE detainees. Facilities should have updated pandemic plans and
  policies as well as established quarantine and/or isolation areas within their facilities in the
  event they are needed. Alcohol-based hand sanitizer with at least 60 percent alcohol should
  be available in visitor entrances, exits, and waiting areas. In addition, alcohol-based hand
  sanitizer should be made available to staff and detainees in the secure setting to the maximum
  extent possible.

  SOCIAL VISITATIONffELEPHONIC COMMUNICATION: As of March 13, 2020,
  social visits to/with ICE detainees at all detention facilities are suspended until further notice
  in order to mitigate the potential introduction of COVID-19 into the facilities. ICE recognizes
  the considerable impact of suspending personal visitation, and requests maximizing detainee
  use of teleconferencing, video visitation (e.g., Skype, FaceTime), email, and/or tablets, with
  extended hours where possible.

  Detention facilities should make a timely effort to identify indigence in the detainee
  population. A detainee is considered "indigent" if he/she has less than $15 .00 in his/her
  account for ten days. These detainees must be afforded the same telephone access and related
  privileges as other detainees. Each facility must ensure all detainees are able to make calls to
  the ICE-provided list of free legal service providers and consulates at no charge to the detainee
  or the receiving party, and that indigent detainees may request a call to immediate family or
  others in personal or family emergencies or on an as-needed basis to maintain community ties.

  LEGAL VISITS: Detainee access to legal representatives remains a paramount requirement
  and should be accommodated to the maximum extent practicable. Legal visitation must
  continue unless determined to pose a risk to the safety and security of the facility.

  Non-contact legal visitation (e.g., Skype or teleconference) should be offered first to limit
  exposure to ICE detainees, but in person contact should be permitted if determined essential
  by the legal representative. Prior to the in-person visit, the legal representative must undergo
  the same screening required for staff entry into the facility. The ultimate legal visit approving
  authority lies with the Warden or Facility Administrator; however, the facility should notify
  its local Field Office Director as soon as possible of any denied legal visits.

  LEGAL RIGHTS GROUP PRESENTATIONS: Government-sponsored Legal Orientation
  Programs (LOPs), carried out by the Department of Justice Executive Office for Immigration
  Review (EOIR) and authorized by congressional appropriations, currently operate at a limited

                                                                                                        036
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.359 Page 40 of 48
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision I
  Page 3

  number of detention sites, and may continue to conduct detainee presentations. No more than

  four LOP presenters may be allowed in the facility at any time and must undergo the same
  screening required for staff entry into the facility. Non-LOP legal rights group presentations
  offered by volunteers are suspended until further notice.

  STAFF-DETAINEE COMMUNICATION VISITS: Field Office Directors should remain
  aware that detainees may experience increased feelings of fear and confusion during this time.
  Regular communication with staff is particularly important. Detainees should have frequent
  opportunities for informal contact with facility managerial and supervisory staff and with ERO
  field office staff.

  Field Office Directors should monitor both facility staff and ERO officers to ensure they
  continue to interact with detainees. ICE staff-detainee communication may be conducted in-
  person (with appropriate risk reduction protocols to protect ERO officers, detainees, and facility
  staff) or through non-contact visitation using videoconferencing, phone calls, e-mail, or other
  communication services.

  CONTRACTORS: Contractors performing essential services or maintenance on essential
  systems in ICE detention facilities must continue to be provided facility access and must
  undergo the same screening required for staff entry into the facility. Examples of essential
  services include medical and mental health services, telephone access, cleaning, laundry, waste
  disposal, and critical infrastructure repairs.

  Facility annual inspections by the ICE inspections contractor, The Nakamoto Group, are
  suspended for 30 days from the issuance date of this memorandum.

  VOLUNTEERS: Volunteer visits to ICE detention facilities are suspended until further notice
  unless approved by the Assistant Directors for Field Operations and Custody Management.
  The only exception is the facility Chaplain, who may continue to offer availability for
  individual and group pastoral care but must undergo the same screening required for staff
  entry into the facility. Other volunteers, contractors, and community groups that augment
  and enhance the religious program are suspended until further notice to reduce the risk of
  possible transmission of COVID-19 to detainees.

  TOURS: Facility tours are suspended until further notice, excluding Members of Congress,
  Congressional Member Delegations (CODELs), and Congressional Staff Delegations
  (STAFFDELs) who will not be prevented from accessing facilities for the purpose of
  conducting oversight. To safeguard visitors, detainees, ICE and facility staff, congressional
  visitors may be subject to special screening procedures congruent with staff facility entry
  screening. Congressional visitors should be advised of standard hygiene practices to help
  prevent the spread of disease (i.e., washing hands, avoiding close contact) and should be made
  aware of available hand washing stations within the facility.

  STAFF TRAINING: All ERO in-person staff training related to the ICE detention standards
  or facility compliance is suspended until further notice, including conferences, Contracting
  Officer Representative (COR) training, and Field Office Compliance Training. Wardens and
  Facility Administrators will determine the training schedule for facility staff. All
  staff licenses and certifications shall be maintained.

                                                                                                       037
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.360 Page 41 of 48
  Memorandum on Coronavirus Disease 20 19 (COVID -19) Action Plan, R evis ion I
  Page 4

  SCREENING OF FACILITY STAFF: E nhanced health screeni ng of both ICE and facil ity
  staff shou ld be implemented by ICE detentio n facilities in geographic areas with "sustained
  community transmissio n." T hese geographical areas are determined by the CD C and
  infom,ation is available at:
  https://www.cdc.gov/coronavirus/2019-ncov/cases-in-us.html. Health screening includes sel r-
  reporting symptoms associated with COVID-19 infection and a temperature check.

  Wardens and Facility Administrators in those geographical areas s hould collaborate w ith
  their Health Services Ad mini strator to designate a trained s taff member available on all shifts
  to conduct verbal screening and record temperature checks. It is no t required that the trained
  staff member be medical personnel; however, the staff member must have documented
  training and protect the privacy of those being screened.

  Verbal screening for symptoms of COV ID-1 9 and contact wi th COVID- 19 cases should
  include the following questions based on Interim Guidance: ManaginQ COVID-19 in
  Con-ectional/Detention Facilities:

      •   Today or in the past 24 hours, have you had any of the fo llowing symptoms?
              o Fever, felt feverish, or had chi ll s?
              o Cough?
              o Difficulty breathing?
      •   In the past 14 days, have you had contact w ith a person known to be infected w ith
          COVID- 19 where you were not wearing the recommended proper persona l protective
          equipment (PPE)?

  The following is a protoco l to safely check an individual's temperature:
     • Perform hand hygiene.
     • Put on a face mask, eye protection (goggles or disposable face sh ield that fully covers
          the front and sides of the face), gowns/coveralls, and a sing le pair of disposable
         g loves.
     • Check the individual 's temperature.
     • If performing a temperature check on multiple indiv iduals, ens ure that a clean pair of
         g loves is used for each indiv idual and that the thermometer has been thoroughly
         c leaned in behveen each check.
     • l r disposable or non-contact thermometers are used and the screener did not have
         physica l contact with an individual, gloves do not need to be changed before the next
         check. ff non-contact thermometers are used, they shou ld be cleaned routinely as
          recommended by CDC fo r infection control.
     • Remove and discard PPE.
     • Perform hand hygiene .

  Staff who do not clear the screen ing process, or refuse the enhanced health screening must be
  denied entry and advised to fo llow CDC-recommended steps fo r persons who arc sick with
  COVID-19 symptoms.

  If PPE supply is limited, consider other PPE strategies based on CDC Guidance I Strategies
  for Optimizing the Supply of PPE.



                                                                                                       038
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.361 Page 42 of 48
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision I
  Page 5

  If staff register a temperature greater than or equal to 100.4 degrees (Fahrenheit), they should
  be denied entry to the facility and placed on leave per the employer's administrative policies.

  DETAINEE SCREENING: IHSC developed guidance for IHSC-staffed facilities to assist
  in the risk assessment and management of detained individuals with potential exposure to
  COVID-19, and guidance was disseminated to non IHSC-staffed ICE detention facilities for
  potential adoption of this guidance at their respective sites. This guidance addresses intake
  medical screenings, monitoring, encounters, laboratory testing, and public health actions.
  The CDC remains the authoritative source for information on how to protect individuals and
  reduce exposure to COVID-19. ICE continues to encourage facilities to follow CDC
  guidelines and those of their state and local health departments for non IHSC-staffed ICE
  detention facilities.

  ICE requests that Wardens and Facility Administrators ensure ICE detainees are provided
  guidance and education in a language that they fully comprehend regarding basic hygiene and
  measures to maintain health. Links for detainee/patient education resources, in a variety of
  languages, are maintained in the IHSC guidance and information on the CDC website.

  MODIFIED OPERATIONS: Wardens and Facility Administrators should implement
  modified operations to maximize social distancing in facilities, as much as practicable. For
  example, Wardens and Facility Administrators should consider staggered mealtimes and
  recreation times in order to limit congregate gatherings. All community service projects are
  suspended until further notice.

 CONSIDERATIONS FOR DETAINEE RELEASE: Upon notification of a detainee's
 pending release, a qualified health care provider will conduct a temperature screening:

    •   Temperature checks will be completed no more than 12 hours prior to facility
        departure and documented in the detainee medical record and transfer summary.
    •   Temperature checks must be completed and documented prior to providing ICE with
        transfer summary documents.

 When considering the release of detainees into the United States with confirmed or suspected
 COVID-19, the following must be addressed for detainees exposed to an individual with
 confirmed or suspected COVID-19 or detainees under monitoring for having epidemiologic risk
 of exposure to COVID-19:

    •   If the detainee will be released prior to completion of the recommended medical isolation,
        cohorting, or monitoring period, the state or local health department in the facility
        jurisdiction should be notified of the detainee's release:
             o The health department should be provided with the detainee's name, intended
                address, email address, and all available telephone numbers.

    •   Facilitate safe transport, continued shelter, and medical care, as part of release planning:
           o Provide information regarding any potential community resources to promote
                continuity of care.
           o Attempt to facilitate transportation coordination through a family or friend.



                                                                                                       039
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.362 Page 43 of 48
  Memorandum on Corooavi rus Disease 2019 (COVID-19) Action Plan, Revision 1
  Page 6

            o   Advise the detainee to avoid public transportation, commercial ride sharing (e.g.,
                Uber, Lyft), and taxis.

    •   Provide the detainee the CDC's What To Do i(You Are Sick fact sheet.

  If this guidance creates any contractual issues, please contact your respective Contracting
  Officer Representative.




                                                                                                     040
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.363 Page 44 of 48


    From:
    To:
    Cc:


    Subject:
    Date:


               Please see the updated guidance below. The previous version of this guidance is




   This message is sent from Peter B. Berg, (a)Assistant Director, Field
   Operations

   To:              Field Office Directors and Deputy Field Office Directors

   Subject:         COVID-19 Detained Docket Review

   Background:

   U.S. Immigration and Customs Enforcement (ICE) has taken a number of
   significant and proactive measures in response to the Coronavims Disease 2019
   (COVID-19) pandemic, in order to mitigate the spread of COVID-19 to aliens
   detained in its custody, its workforce, and stakeholders at its detention
   facilities. As more becomes known about the vims, ERO will continue to
   update its practices and guidance in this regard. General ICE COVID-19
   guidance is available here and will be updated and supplemented on an ongoing
   basis.

   On March 18, 2020, you were directed to review the cases of aliens detained in
   your area of responsibility who were over the age of 70 or pregnant to
   detennine whether continued detention was appropriate. The Centers for
   Disease Contrnl and Prevention (CDC) has developed a list of categories of
   individuals identified as potentially being at higher-risk for serious illness from
   COVID-19. Expanding on that list, ERO has identified the following
   categories of cases that should be reviewed to re-assess custody:

          • Pre gnant detainees or those having delivered in the last two weeks
          • Detainees over 60 years old
          • Detainees of any age having chronic illnesses which would make them
            immune-compromised, including but not limited to:
                o Blood Disorders
                o Chronic Kidney Disease
                o Compromised immune system            (e.g., ongoing
                  treatment such as chemotherapy or radiation,
                  received an organ or bone manow transplant, taking
                  high doses of co1iicosteroids or other
                  immunosuppressant medications)
                o Endocrine disorders




                                                                                                 041
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.364 Page 45 of 48


                Metabolic disorders
                Heart disease
                Lung disease
                Neurological and neurologic and neurodevelopment
                conditions

   As part of your ongoing application of the CDC’s Interim Guidance on
   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
   Detention Facilities (available here), please identify all cases within your AOR
   that meet any of the criteria above and validate that list with assistance from
   IHSC or your Field Medical Coordinator to ensure the conditions listed are still
   present and do result in the detainee potentially having a higher risk for serious
   illness from COVID-19. After identifying a case as meeting any of the above
   criteria, you should review the case to determine whether continued detention
   remains appropriate in light of the COVID-19 pandemic.

   The presence of one of the factors listed above should be considered a
   significant discretionary factor weighing in favor of release. To be clear,
   however, it may not always be determinative. Field offices must remain
   cognizant of the requirements of mandatory detention. Section 236(c) of the
   Immigration and Nationality Act (INA) mandates the detention of certain
   categories of criminal and terrorist aliens during the pendency of removal
   proceedings. Such aliens may not be released in the exercise of discretion
   during the pendency of removal proceedings even if potentially higher-risk for
   serious illness from COVID-19. INA § 236(c); 8 C.F.R. § 236.1(c)(1)(i). Such
   aliens may only be released following a final order issued by an immigration
   judge, the Board of Immigration Appeals, or a federal court granting the alien
   relief, dismissing proceedings, or terminating proceedings. Similarly, pursuant
   to section 241(a)(2), certain criminal and terrorist aliens subject to a final order
   of removal may not be released during the 90-day removal period even if
   potentially higher-risk for serious illness from COVID-19. INA § 241(a)(2).
   For alien’s subject to discretionary detention under section 236(a), please
   remember that release is prohibited, even if the alien is potentially higher-risk
   for serious illness from COVID-19, if such release would pose a danger to
   property or persons. 8 C.F.R. § 236.1(c)(8).

   When reviewing cases of alien’s subject to discretionary detention under
   236(a), the following must be completed:
         Cases involving any arrests or convictions for any crimes that
         involve risk to the public regardless of the date of arrest or
         conviction must be reviewed and approved by a Deputy Field Office
         Director (DFOD) or higher before a determination is made to
         release.
                Examples of crimes that involve a risk to the public
                include any crime that: involves any form of
                violence, driving while intoxicated, threatening
                behaviors, terroristic threats, stalking, domestic
                violence, harm to a child, or any form of assault or
                battery.    This list is not intended to be



                                                                                          042
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.365 Page 46 of 48


               comprehensive. If there is any doubt whether a
               crime involves risk to the public, consult with your
               Office of the Principal Legal Advisor (OPLA) field
               location and your respective Deputy Assistant
               Director for Domestic Operations before a custody
               redetermination is completed.
         You may consider the age of an arrest or conviction as a mitigating or an
         aggravating factor, but the age of an arrest or a conviction does not
         automatically outweigh public safety concerns.

   With regard to arriving aliens and certain other aliens eligible for consideration
   of parole from custody, under current circumstances and absent significant
   adverse factors, the fact that an alien is potentially higher-risk for serious
   illness from COVID-19, may form the basis for a determination that “continued
   detention is not in the public interest,” justify release under 8 C.F.R. § 212.5(b)
   (5).

   For other aliens for whom there is discretion to release, field offices remain
   responsible for articulating individualized custody determinations, taking into
   consideration the totality of the circumstances presented in the case. The fact
   that an alien is potentially higher-risk for serious illness from COVID-19
   should be considered a factor weighing in favor of release. You may also
   consider alternatives to detention consistent with ICE ATD policies, if ATD is
   determined to sufficiently mitigate the risk of flight.

   Any releases attributed to reviews of COVID-19 susceptibility shall be
   documented in the ENFORCE Alien Removal Module (EARM) under Special
   Class - COVID-19 Chronic Care Release. As previously communicated, these
   individuals should be placed on ATD if possible.

   Please contact your local OPLA field location should you have any questions or
   concerns regarding your authority to release in any individual case.

   For any questions on this guidance, please contact your respective Deputy
   Assistant Director for Domestic Operations.

   Limitation on the Applicability of this Guidance. This message is intended
   to provide internal guidance to the operational components of U.S. Immigration
   and Customs Enforcement. It does not, is not intended to, shall not be
   construed to, and may not be relied upon to create any rights, substantive or
   procedural, enforceable at law by any person in any matter, civil or criminal.




                                                                                         043
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.366 Page 47 of 48


                                                                            APPEAL,TYPE-L

                                U.S. District Court
                     District of Columbia (Washington, DC)
                CIVIL DOCKET FOR CASE #: 1:19-cv-01593-JEB


HEREDIA MONS et al v. MCALEENAN et al                 Date Filed: 05/30/2019
Assigned to: Judge James E. Boasberg                  Jury Demand: None
Case: 1:18-cv-00578-JEB                               Nature of Suit: 440 Civil Rights: Other
Case in other court: USCA, 19-05306                   Jurisdiction: U.S. Government
Cause: 05:551 Administrative Procedure Act            Defendant

Plaintiff
ANGEL ALEJANDRO HEREDIA                  represented by Bruce Warfield Hamilton
MONS                                                    AMERICAN CIVIL LIBERTIES
                                                        UNION FOUNDATION OF
                                                        LOUISIANA
                                                        1340 Poydras Street
                                                        Suite 2160
                                                        New Orleans, LA 70112
                                                        (504) 522-0628
                                                        Email: bhamilton@laaclu.org
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                      Katharine Schwartzmann
                                                      AMERICAN CIVIL LIBERTIES
                                                      UNION FOUNDATION OF
                                                      LOUISIANA
                                                      1340 Poydras Street
                                                      Suite 2160
                                                      New Orleans, LA 70112
                                                      504-522-0628
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Laura Rivera
                                                      150 East Ponce De Leon Avenue
                                                      Suite 340
                                                      Decatur, GA 30030
                                                      404-521-6700
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED
Case 3:20-cv-00756-DMS-AHG Document 23-1 Filed 04/27/20 PageID.367 Page 48 of 48


                  conference on April 21, 2020, at 12:00 noon. So ORDERED by Judge James E.
                  Boasberg on 4/9/2020. (lcjeb3) (Entered: 04/09/2020)
 04/09/2020       Minute Entry for proceedings held before Judge James E. Boasberg: Telephone
                  Conference held on 4/9/2020: See Minute Order filed on 4/9/2020 for full
                  details. Notice due by 4/20/2020. A further Telephone Conference set for
                  4/21/2020 at 12:00 PM in Chambers before Judge James E. Boasberg. (Court
                  Reporter Lisa Griffith) (nbn) (Entered: 04/09/2020)
 04/20/2020   67 NOTICE (Defendants' Notice In Response To Court Order) by MATTHEW T.
                 ALBENCE, NATHALIE ASHER, GEORGE LUND, III, KEVIN K.
                 MCALEENAN re Order,, (Attachments: # 1 Declaration of John Hartnett)
                 (Simon, Jeremy) (Entered: 04/20/2020)
 04/21/2020   68 NOTICE OF SUPPLEMENTAL AUTHORITY by F.J.B.H., MIGUEL ANGEL
                 GIRON MARTINEZ, ANGEL ALEJANDRO HEREDIA MONS, J.M.R.,
                 M.R.M.H., DAYANA MENA LOPEZ, ROLAND NCHANGO TUMENTA,
                 P.S.P., DOUGLAS ENRIQUE PUCHE MORENO, R.O.P., ADRIAN TOLEDO
                 FLORES, Y.A.L. (Attachments: # 1 Exhibit 1 - Fraihat Decision, # 2 Exhibit 2 -
                 Declaration of Rose Murray, # 3 Exhibit 3 - Declaration of Joseph Giardina)
                 (Mesa-Estrada, Victoria) (Entered: 04/21/2020)
 04/21/2020       Minute Entry for proceedings held before Judge James E. Boasberg: Telephone
                  Conference held on 4/21/2020. (Court Reporter Lisa Griffith) (nbn) (Entered:
                  04/21/2020)
 04/21/2020       MINUTE ORDER: As discussed in todays telephonic hearing, the Court
                  ORDERS that Plaintiffs' 61 Emergency Motion for Preliminary Injunction is
                  DENIED. Plaintiffs are ultimately seeking relief that is either beyond the scope
                  of their suit or has already been granted. In other words, as the Court has already
                  enjoined Defendants to follow their Parole Directive, see ECF No. 32-33, it is
                  unnecessary to do so again. To the extent that Plaintiffs' Motion recasts their
                  case as one relating to conditions in the detention centers resulting from
                  COVID-19, that is beyond the scope of their suit. In addition, the recent decision
                  in Fraihat v. ICE, see ECF No. 68-1, appears to offer Plaintiffs (and others) the
                  relief they seek here related to the review of high-risk detainees. As discussed,
                  Plaintiffs remain free to file a motion for contempt that contends that
                  Defendants are currently not complying with this Court's injunction and the
                  Parole Directive. So ORDERED by Judge James E. Boasberg on 4/21/2020.
                  (lcjeb2) (Entered: 04/21/2020)



                                  PACER Service Center
                                      Transaction Receipt
                                       04/22/2020 09:26:55
                 PACER Login: ajhalaska       Client Code:
                 Description:   Docket Report Search Criteria: 1:19-cv-01593-JEB
                 Billable Pages: 19           Cost:           1.90
